Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 1 of 59

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MASSACHUSETTS

THE EXCELLENT RAJ K. PATEL, from all
capacities,

Plaintiff

Vv. No.

THE UNITED STATES, THE PRESIDENT
OF THE UNITED STATES, THE

 

 

= we
HONORABLE THE EXCELLENT JOE R. 40 8
BIDEN, in all capacities, and HARVARD S54 .~"_
UNIVERSITY, INC. a
Defendants wee =
=O 6S
COMPLAINT “a

I, Raj K. Patel (pro se), respectfully move this District Court for the District of
Massachusetts for this battery/assault/torture/terrorism/genocide/civil rights violation/conspiracy

through a bio-stress weapon (body control too, as it can make you drive a car) to end and to

restore the privileges and/or immunities (privileges and/or immunities during and after office

and for all acts before taking office, as privileges or immunities are “basic” protections, in

other words for and against inherently violent things, such as for allowing use of force

without statutory license and against a bio-tech stress-depression weapon, see infra) J hold
under the United States Constitution, including while I was Representative to the Indiana State
Bar Association of the Great State of Indiana and which I carry as 2013-2014 Student
Government Association President of Emory University, Inc. in Atlanta, Georgia (corporate
sovereign 2013-present) and 2009-2010 Student Body President of the Brownsburg Community

School Corporation (“B.C.S.C.”’) in Brownsburg, Indiana (corporate sovereign 2009-present). 18

U.S.C. §§ 241, 242, 245(b)(2)(A)-(B) & (F), Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct.

oyu Ni
a0\430, aad
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 2 of 59

2751, 2270 (U.S. 2014), and 28 U.S.C. § 1491(a)(1)-(2) and 18 U.S.C. §§ 2340 et seg. and 2385
et seq. U.S. const., art. IV, § 2' & amend. XIV, § 17; U.S. const., art. VI, § 1 and Grievances 21
& 23, Decl. of Independence (1776); U.S. const., art. IV, § 1; United Building & Construction
Trades Council vy. Mayor and Council of Camden, 465 U.S. 208 (1984); see also 18 U.S.C. §
2385 (“political subdivision”). Compare United States v. Arthrex, Inc., No. 19-1434 at p. 23, 594
U.S.___ (2021) (Roberts, C.J., The Constitutional hierarchy requires “the exercise of executive
power [to remain] accountable to the people.”) (“executive power” includes power to
communicate, recognize, correct, constrain, incapacitate, touch, assault, kill, defend, etc.) with
infra notes 8 & 29 (“political power,” includes all of the executive Powers and the power to
make laws and adjudge). See also Doe et al. v. The Trump Corp. et al., No. 1:18-cv-09936-LGS
(S.D.N.Y. 2020), Dkt. 272 (subject matter found but denied intervention), appeal denied No. 20-
1706 (2d Cir. October 9, 2020) certiorari denied, Patel v. Trump Corp., No. 20-1513 (U.S.
2021), rehearing denied. Central to my complaint, in this case number, is the Taking of my

intellectual property, my word patterns, through means and methods of advance

weaponry, which I know, through eye witnessing, is in control of the United States, such as
the F.B.I. and/or C.LA., and a multi-part contract or a few contracts with the United States

See generally 18 U.S.C. § 175. In addition to the necessary trespass and auto-stalking and

 

1. “The citizens of each state shall be entitled to all privileges and immunities of citizens in the several states.”

2. “No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United
States...” (includes state- and federal- created corporations, see Grievance 21, Decl. of Independence (1776)
and U.S. const., art. VI, § 1).

3. Disengaging the bio-weapon is therefore a priority for the T.H. T.E. President of the United States. The President
of the United States has not Recognized the Fourth Industrial Revolution led by Davos, Switzerland; in fact,
Presidents from all parties have decided not to participate, as the United States in Congress leads necessary
industrialization. See Monroe Doctrine. The Town of Brownsburg, Inc. (highest rank being Master) has stark
parallels with the Fourth Industrial Revolution. The T.H. Ambassador to Turtle’s Bay (The United Nations)
(like the President of the United States, the Ambassador is styled T.E. (“The Excellent” or “Their Excellent”) in
foreign affairs and is also a Military position) is also responsible for ensuring my safety and cultural annexation
efforts led by foreign- and Old-powers. 22 U.S.C. § 287 (“‘...who shall have the rank and status of Ambassador
Extraordinary and Plenipotentiary and shall hold office at the pleasure of the President.”).
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 3 of 59

because of the number of encounters I have had with and am having with this stress weapon and
the other parties involved, local, state and federal support was important or the lack thereof. See
generally Asahi Metal Indus. Co. Ltd. v. Superior Court, 480 U.S. 102 (1987) (stream of
commerce; supply-chain theory) and 18 U.S.C. §§ 1951 & 1961. Counter-weapons also do not
work, which are available either over-the-counter or prescription, which would stop attack
on the human evolution of my future direct descendants, as the weapon is closely connected
with the brain. Beyond these aforementioned statutory and constitutional matters, my First
Amendment right to Free Exercise of Religion (i.e. gains for forward human evolution, including
physical exercising; my religion tells me to workout; brain’s religious-side was prevented from
being used, see 18 U.S.C. § 247(a)(2) and infra (Framer’s comment on the mind))*, Academic
Freedom, prohibition of Establishment of Religion (Plaintiff, who is Constitutionally styled “The
Excellent” in the United States for his political executive offices, including from Emory
University (school of one of President Obama’s half-brothers, Mark Obama; Obama’s father-
sons relationships contra-applied to me), argues he is more likeable than Harvardians of The
Rev. John Harvard’s Harvard University, Inc.° which is allied and effectually with White, Indian,

etc. terrorists,® see infra Exhibit A; religion of the “Church of Likability”; But see science and

 

4, “The “exercise of religion” involves “not only belief and profession but the performance of (or abstention from)
physical acts” that are “engaged in for religious reasons.” Hobby Lobby, 134 8. Ct. at 2270 quoting Employment
Division v. Smith, 494 U.S. 872, 877 (1990). “It means, too, the right to express those beliefs and to establish
one’s religious (or nonreligious) self-definition in the political, civic, and economic life of our larger
community.” Hobby Lobby, 134 S. Ct. at 2285 (Kennedy, J., concurring).

5. Students for Fair Admissions, Inc. v. President and Fellows of Harvard College, No. 20-1199 (U.S. 202_)
(especially applicable to the 2009-2010 and 2014-2015 and other admissions cohorts) (describing Jewish
(especially Ivy-Jewish), White-terrorist-, China-, and India-led efforts to re-categorize Asian-Americans, East-,
South- and Central-, into “all Asians are smart” or “all Asians are not smart”).

6. See Aris Folley, “Harvard students elect Black man as Undergraduate Council president for first time,” The Hill,
November 23, 2020, https://thehill.com/blogs/blog-briefing-room/news/527290-harvard-students-elect-black-
man-as-undergraduate-council-president-for-first-time (Accessed August 19, 2021) (not-Fake News that Noah
Harris, a full-negro man, was niggardly elected in 2020, possible due to United States reconstruction efforts, 12
year social delay minimum after T.H. T.H. T.H. T.E. Barack Obama’s election) (My Precedent over Harvard,
18 U.S.C. §§ 241-242 (not enforceable as applied between us)).
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 4 of 59

facts; contra. Id. with the “suicide bomber students,” social retards = Harvard University
students, including cohorts of Harvard Medical School and Harvard Law School; cheaters and
tone deaf; benefactors of the bio-tech stress weapon; “poor enoughs”)’, Fourth Amendment
unlawful search and seizure, 13 Amendment, 5" and/or 14 Amendment Due Process, the
Guarantee Clause, federally-prohibited “pains” were violated, breach of contract, defamation,
theft of intellectual property (my verbatim word patterns), and civil-Racketeer Influenced and
Corrupt Organizations (“R.I.C.O.”) Act (with possible multiple predicate crimes) violations,
tortious interference in a business transaction, honest services duties, and functional removal the

constitutional ispo facto office of the a candidate for the United States Presidency. 18 U.S.C. §§

1931-34, 1951, and 1961 et seg. (minimum two predicate acts include extortion of
intellectual property, which is also Taking, interference of law school applications,

interference with college applications, interference in academic coursework in middle

school, high school, Emory University, and Notre Dame Law School, making me obese

(“serious bodily injury), interfering with my political subdivision incumbencies from 2009-
2010, 2013-2014, and 2017, use of biological weapon, and use of neuro-chemical weapon)
and 42 U.S.C. § 1983 and 18 U.S.C, 2331(5). 18 U.S.C. §§ 1961-1968 & 1343-1346; United
States v. Nixon, 418 U.S. 683 (1974); and Bivens v. Six Unknown Named Agents, 403 U.S.

388 (1971). Relief is proper under 28 U.S.C. §§ 1491(a)(1)-(a)(2) and the respective civil
1961 ef seq.

relief statutes for R.LC.O., 18 U.S.C. honest services fraud, 18 U.S.C.

       

1931-34, prohibition on intimidating in commerce, 18 U.S.C. § 1951, interstate and foreign

racketeering, 18 U.S.C. § 1952, civil rights remedies, 42 U.S.C. §§ 1981-1985 and 18 U.S.C.

 

7. If this District Court of the District of Massachusetts finds in my favor, the Privileges, Immunities, and Rights,
granted to graduating undergraduate students, through their degrees at all schools, will be effected. In fact, law
students and medical school students will have to repeat their coursework, because of the change in pleasure
received from undergraduate transcripts.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 5 of 59

§§ 241 et seg., punishment for genocide, 18 U.S.C. §§ 1091(b)-(c), and terrorism relief
statute, 18 U.S.C. §§ 2332 & 2333. Cf U.S. const., amend. XI. (states not immune). 28 U.S.C. §

1652. Nonetheless, the University of Notre Dame du Lac, in South Bend, Indiana, denies me
my re-admissions permanently as of July-August 2021, even though medical professionals
have expediently approved me for re-admissions since January 2018, and its acts violate the
privileges of Juris Doctor and my intellectual property of carrying its Constitutionally-
authorized degree of Juris Doctor. See ¢.g., 18 U.S.C. §§ 241 et seg. (privilege of being a
student; incumbency of being Representative from the Notre Dame Law School Student
Bar Association to the Indiana State Bar Association) (University Counseling Center
recommends to Jake Baska of the Notre Dame Law School to deny re-admissions via Amy
Spanopoulos) (all university admissions is regulated by the United States Department of
Defense, under top-top secret operations, as I know through partisan information) (local

police is regulated by the United States Department of Homeland Security) (lawyers,
especially those are also elected officials, are essential in cultivating government policy).
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 6 of 59

SUBJECT-MATTER JURISDICTION

[1] The United States, Sovereign, hegemon, protector, and keeper of My Excellencies’
weaponries and other shared technologies, through Its Government, is the Defendant. See U.S.
const., art. VI, § 1 & pmbl. Cf U.S. const., amends. EX (with basic and basis protections, per art.
IV, § 1 and amend. XIV, § 1) & XI; Randy E. Barnett, “The People or The State?: Chisholm v.
Georgia and Popular Sovereignty.” 93 Va. L. Rev. 1729-1758 (2007); and Chisholm v. Georgia,
2 U.S. (2 Dall.) 419 (1793) Gf U.S. const., art. VI, § 1, then U.S. const., amend. [X states that the
People, who are the natural-born citizens of the United States, are sovereign).

[2] The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331. Contract CL, U.S. const.,
art. I, § 10, cl. 1.5. See also 28 U.S.C. §§ 1357 and 1367 (“supplemental jurisdiction.”).

The United States Constitution, its laws, and its treaties are material to case-at-hand.

The Constitution is violated, especially the 5" Amendment Due Process (with Lenity),
the 14 Amendment Due Process (with Lenity), the Privileges and Immunities Clause (In re
Quarles and Butler, 158 U.S. 532 (1895)) (including but not limited to “the right to inform the
United States authorities of violation of its laws”), the Privileges or Immunities Clause, and
possibly the Guarantee Clause. See e.g., United Building, 465 U.S. at 208 and Bivens, 403 U.S. at
388.

Treaties of the United States which have been violated include, but are not limited to, the
International Covenant on Civil and Political Rights ICCPR), United Nations General Assembly
Resolution 2200A (XXI), the Universal Declaration of Human Rights of the United Nations, and
the Convention on Cybercrime (effective July 1, 2004) (“Additional Protocol to the Convention

on Cybercrime, concerning the criminalisation of acts of a racist and xenophobic nature
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 7 of 59

committed through computer systems,” effective March 2006), and The Definitive Treaty of
Paris (1783)*. See also infra notes 42 and 43.

Acts of Congress material to the case include, but are not limited to, 18 U.S.C. §§ 241-
242 (deprivation of privileges and/or immunities), 18 U.S.C. §§ 1961-1968 (R.I.C.O.), 42 U.S.C.
§ 1981-1983 (deprivation of civil rights, 5“ Amendment; theft of intellectual property), or 18
U.S.C. §§ 1931-1934 (honest services) (theft of intellectual property).

The Monroe Doctrine (1823) and a Founding Document, the Declaration of
Independence (1776) (‘certain unalienable Rights, that among these are Life, Liberty and the
pursuit of Happiness”), are also material, as it protects intellectual property. U.S. const., art. VI,
§ 1-2 (“Preceding Clause”, prior treaty engagement; Supremacy Clause) (Paris Peace Treaty —
Congressional Proclamation of Jan. 14, 1784 (See Yale Law School's Avalon Project,
https://avalon.law.yale.edu/18th_century/parispr2.asp) (every citizen is required to uphold the

Treaty of Paris “sincerely, strictly, and completely”).

 

8. “Magistracy” includes student government presidents’ jurisdictions and has vestiges of political Power, i.e.
analogous to the powers of an absolute monarch, some of which are also vested in the Commander-in-Chief of
the United States Military, Armed Forces, and Space Force; “executive Power” vested in the President and
“judicial Power” vested in the Supreme Court and lower tribunals, including but not limited to from the Roman
Kingdom/Empire/Republic and the shah’s and raja’s of India, including of the Boston Tea Party. See Grievance
20, Decl. of Independence (1776) (System of English Laws includes the vestiges of the polities Great Britain
replaced), Treaty of Paris (1783) and U.S. const., art. VI, § 1, art. I, § 1, cl. 1, & art. ITI, § 1, cl. 1. See infra,
note 27. See also President John Adams, “Death of George Washington,” December 19, 1799,
https://millercenter.org/the-presidency/presidential-speeches/december-19-1799-death-george-washington
(Accessed Aug. 19, 2021) (His example is now complete, and it will teach wisdom and virtue to magistrates,
citizens, and men, not only in the present age, but in future generations as long as our history shall be read.). Cf
Magistracy of contemporary “magistrate judge.” See also President James Monroe, “Seventh Annual Message
(Monroe Doctrine),” December 2, 1823, https://millercenter.org/the-presidency/presidential-
speeches/december-2-1823-seventh-annual-message-monroe-dactrine (Accessed Aug. 19, 2021):

The Military Academy has attained a degree of perfection in its discipline and instruction
equal, as is believed, to any institution of its kind in any country...It is unnecessary to treat
here of the vast improvement made in the system itself by the adoption of this Constitution
and of its happy effect in elevating the character and in protecting the rights of the nation as
well as individuals. To what, then, do we owe these blessings? It is known to all that we
derive them from the excellence of our institutions. Ought we not, then, to adopt every
measure which may be necessary to perpetuate them?”
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 8 of 59

[3] The district courts of the United States shall have exclusive jurisdiction over an action
brought under Chapter 113B of Title 18. 18 U.S.C. § 2338. See also 18 U.S.C. § 2333.

[4] 28 U.S.C. § 2501, para. 3 (“disability” applied to repressing going to court and overall
stress, see infra). 18 U.S.C. §§ 2333 & 2338.

[5] Federal courts may review decisions of a de jure or a de facto corporation? to
determine whether one or more of its decisions cross the “line” and is/are “unreasonable.” Hobby

Lobby, 134 S. Ct. at 2278.

 

9. “A corporation is simply a form of organization used by human beings to achieve desired ends.” Hobby Lobby,
134 S. Ct. at 2768. “As Chief Justice Marshall observed nearly two centuries ago, a corporation is “an artificial
being, invisible, intangible, and existing only in contemplation of law.” Hobby Lobby, 134 S. Ct. at 2294
(Ginsburg, J., dissenting) (internal citations omitted). “Corporations, Justice Stevens more recently reminded,
“have no consciences, no beliefs, no feelings, no thoughts, no desires.” Citizens United v. Federal Election
Comm'n, 558 U.S. 310, 466 (2010) (opinion concurring in part and dissenting in part). Hobby Lobby, 134 S. Ct.
at 2294 (Ginsburg, J., dissenting). “An established body of law specifies the rights and obligations of the people
(including shareholders, officers, and employees) [(board, alumni, faculty, students, administration, and
society)] who are associated with a corporation in one way or another. When rights, whether constitutional or
statutory, are extended to corporations, the purpose is to protect the rights of these [corporate] people.” Hobby
Lobby, 134 S. Ct. at 2768. Amongst the types of corporations include general business corporations, general
local government corporations, and general utilities corporations, including schools and universities, which
“excellent” corporations from the Common Law, and religious. U.S. const, art. VI, § 1 and Grievance 21, Decl.
of Independence (1776). “Recognition of the discrete characters of “ecclesiastical and lay” corporations dates
back to Blackstone, see 1 W. Blackstone, Commentaries on the Laws of England 458 (1765), and...before the
enactment of the Internal Revenue Code.” Hobby Lobby, 134 S. Ct. at 2296 (Ginsburg, J., dissenting) (italics
added). “But it is important to keep in mind that the purpose of this fiction is to provide protection for human
beings.” Hobby Lobby, 134 8. Ct. at 2768. Nonetheless, where power lies inside a corporation, per corporate
sovereignty, is an intranal matter, permitted through the one right the Founders and Farmers said all persons
possess — the right to debate. See Dred Scott v. Sandford, 60 U.S. (19 How.) 393 (1857) and infra.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 9 of 59

WELL-PLEADED COMPLAINT STANDARDS

Motions drafted by pro se plaintiffs “are construed liberally and held to a less stringent
standard than formal pleadings drafted by lawyers.” Fed. Exp. Corp. v. Holowecki, 552 U.S. 389,
402 (2008); Erickson v. Pardus, 551 U.S. 89, 94 (2007); McNeil v. United States, 508 U.S. 106,
113 (1993).

Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and plain
statement of the claim showing that the pleader is entitled to relief.” As the Court held in Bell
Atlantic Corp. v. Twombly, 550 U. 8. 544 (2007), the pleading standard Rule 8 announces does
not require “detailed factual allegations,” but it...must contain sufficient factual matter, accepted
as true, to “state a claim to relief that is plausible on its face.” Jd., at 570. A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged. Jd., at 556. The plausibility
standard is not akin to a “probability requirement,” but it asks for more than a sheer possibility
that a defendant has acted unlawfully. Jd. and see also Igbal, 556 U.S. at 662. Motions “must be
construed so as to do justice.” Fed. R. Civ. P. 7(b) and 8(e).

For the parts in a complaint related to R.I.C.0, AJ. Inc. v. NW Bell Tel. Co., 492 U.S.
229, 248-250 (1989) states, as precedent to Twombly (2007) and Iqbal (2009), that “the facts
alleged in the complaint [,by a petitioner or prosecutor, must be read] in the light most favorable
to petitioners...[and courts may only dismiss] the complaint if “it is clear that no relief could be
granted under any set of facts that could be proved consistent with the allegations.” A.J. Inc., 492
US. at 248-250 citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). “Congress drafted

RICO broadly enough to encompass a wide range of criminal activity, taking many different
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 10 of 59

forms and likely to attract a broad array of perpetrators operating in many different ways.” HJ.
Inc., 492 U.S. at 248. Moreover,

As [Supreme] Court stressed in Sedima, in rejecting a pinched construction of
RICO's provision for a private civil action, adopted by a lower court because it
perceived that RICO's use against non-organized-crime defendants was an
“abuse” of the Act, “Congress wanted to reach both legitimate’ and ‘illegitimate’
enterprises.” 473 U.S. at 499. Legitimate businesses “enjoy neither an inherent
incapacity for criminal activity nor immunity from its consequences"; and, as a
result, § 1964(c)'s use “against respected businesses allegedly engaged in a
pattern of specifically identified criminal conduct is hardly a sufficient reason for
assuming that the provision is being misconstrued.”

Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479 (1985). In the concurrence of HJ. Inc.,
492 U.S. at 256, Justice Scalia wrote:

However unhelpful its guidance may be, however, I think the Court is correct in

saying that nothing in the statute supports the proposition that predicate acts

constituting part of a single scheme (or single episode) can never support a cause

of action under RICO. Since the Court of Appeals here rested its decision on the

contrary proposition, I concur in the judgment of the Court reversing the decision

below.

See generally Dred Scott, 60 U.S. (19 How.) at 393, United States v. Nixon, 418 U.S. 683
(1974) (no person or no project/experiment is above the law, the Federalist Project/Experiment),
Clinton v. Jones, 520 U.S. 681 (1997) (individual’s acts before becoming president are not
subject to Presidential immunity), and Nixon v. Fitzgerald, 457 U.S. 731 (1982) (immunity
limited to official acts). See also Fed. R. Civ. P. 21. Cf parties to a case. “No man is above the
law and no man is below it: nor do we ask any man’s permission when we ask him to obey it,”
said United States President Theodore Roosevelt. See also Paris Peace Treaty — Congressional
Proclamation of Jan. 14, 1784 (every citizen should uphold the Treaty of Paris “sincerely,

strictly, and completely”). See also U.S. const., amend. XI (states not immune). See also Downs

v. Bidwell, 182 U.S. 244, 382 (1901) (“No higher duty rests upon this Court than to exert its full
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 11 of 59

authority to prevent all violation of the principles of the Constitution.”). U.S. v. Lee, 106 U.S.
196, 220 (1882) (Miller, J.):

No man in this country is so high that he is above the law. No officer of
the law may set that law at defiance with impunity. All the officers of the
government, from the highest to the lowest, are creatures of the law and are bound
to obey it. It is the only supreme power in our system of government, and every
man who by accepting office participates in its functions is only the more strongly
bound to submit to that supremacy and to observe the limitations which it imposes
upon the exercise of the authority which it gives...

Courts of justice are established not only to decide upon the controverted
rights of the citizens as against each other, but also upon rights in controversy
between them and the government...[the] Secretary of War...[and] officer had no
more authority to make than the humblest private citizen.!°

 

10. Patel v. The United States et al., No. 1:21-cv-02250 (S.D.LN. 202_), Dkt. 6 (Judge Dinsmore orders to recuse
himself). Jd., Dkt. 8 (Motion to join Judge Dinsmore). Jd., Dkt. 10 (Amended Motion to order Judge Dinsmore
to specify conflict of interest).
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 12 of 59

FACTUAL BACKGROUND AND COMPLAINT

In 2015, before Professor Veronica Root Martinez, who attended Georgetown University
of her undergraduate education and the University of Chicago for legal education, said a few
words before the first day of Contracts Class (engaging the bio-tech weapon), and the exams

were not graded until February or March 2016, due to Professor Root Martinez’s pregnancy-
related grading delay, which changed employment summer 2016 prospective. In Summer 2017, I
was hired as Assistant Rector of Keenan Hall, but I resigned, in October 2017, as I was getting

ready to withdraw from Notre Dame. In 2017, Professor Veronica Root Martinez started

 

doing the same thing with different word patterns before most of the Corporate

Compliance and Ethics Course, Doe v. Univ. of Notre Dame, No. 3:17CV298-PPS/MGG (N.D.

Ind. May. 8, 2017), p. 19 and Ross v. Creighton University, 957 F.2d 410, 416 (7th Cir. 1992).

When walking into the University of Notre Dame, in 2015, I did not think that the law school
would engage in this stress situation because of the risk of getting sued, but I also thought they

would disengage it with President Obama’s and/or the White House’s orders. In Professor

Veronica Root Martinez’s class, I received an A- in her contracts class and had an A in her
Corporate Compliance and Ethics course, before I took a voluntary separation of leave in good
standing in November 2017, and J think her employer, Noter Dame Law School, made her
participate. Mark Mckenna was my Torts professor, in Fall 2015, while he was at the University
of Notre Dame Law School, before he transferred to UCLA Law; I do not know whether he had
a choice to engage a stress weapon. Currently, I have a ringing sound inside my head, which

causes the stress; counter-weapons also do not work, which are available either over-the-

counter or prescription. The ringing sound is also what I hear when the terrorist

approaches, rather than an alarm, it is the engagement of the same or another bio-tech
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 13 of 59

weapon; the weapon can make it so it feels like | have fainted and then woken up.

Sometimes, the ringing sound tries to erase what I have just heard; I can hear a rewind
sound too. In addition, when a word pattern or other intellectual property (body language,
demeanor, etc.) is taken from me and used by a President of the United States or a
candidate for the Presidency of the United States, I get a notice in my person, which
highlights the connection. The same is true for a few Hollywood movies and daytime soap
opera episodes, during President Trump’s presidency; white rings were disseminated from
the soap opera screen and into my eye and from Instagram accounts too. [Specifics

redacted for national security purposes.|.

In 2016, I noticed a few times on television that Mr. Trump eluted to a scenario
which made me further suspicious about my on-going privacy breach and stress. I did not
notice this happening while I was in Atlanta, Georgia as much while I was working for the City
of Atlanta Law Department but did before and after I returned to Indiana.

In 2017, before and after the summer employment at Barnes & Thornburg LLP in
Indianapolis, Indiana, a few Notre Dame professors said my word patterns (from a previous

conversation) before class started (once again engaging the bio-tech weapon), and some of

those word patterns came from a conversation, with an insubordinate undertone, in 2014

with Dr. Ajay Nair (as far as I know, Pennsylvania State University with Ph.D. degree in

Education and bachelor’s degree in psychology) (Ajay calls judges and justices “mentally

 

disabled, not smart”), now-President of Arcadia University in Glenside, Pennsylvania and former
Dean of Campus Life at Emory University, Inc. in Atlanta, GA and my then-horizontal and
vertical subordinate, the institution where I served as a corporate officer/President of the Student

Government Association/Student Body President and graduated with an “A” average (3.72/4.0
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 14 of 59

G.P.A.) and with a Bachelor of Arts in Political Science and with Honors in the Academic Study
of Religion.!! At the Oxford College of Emory University, from 2011 to 2012, I was also a
politically independent member of the Oxford College Republicans and served as the club’s Vice
President of Finance. I was also a supplemental instructor of probability and statistics at Oxford
College. Most importantly, for the times J served in student government or in a club leadership, I
felt like that my rights as a co-leader from The Declaration of Independence (U.S. 1776) (i.e.
right to represent in a charter and freedom from interference in a charter) and my rights as a
student from the Declaration of Independence (1776) (i.e. right to be represented in a charter)
were violated, which are fundamentally essential for my “[S]afety and [H]appiness.” The
Declaration of Independence (U.S. 1776).

In 2018, I noticed that President Trump used my exact word patterns, an identical
phenomena, as aforementioned, to what was happening in his environs at the University of
Notre Dame Law School in Notre Dame, Indiana prior to the time period I took a voluntary
separation in good standing, in November 2017, during my fifth semester of law school, which I
started in August 2015, with a scholarship from the Notre Dame Law School and a scholarship

from the Indiana Conference of Legal Education Opportunity administered by the State of

Indiana Supreme Court. My classmates and roommates would be able to serve as witnesses,

though only some of my roommates participated in this situation. Needless to say, because

 

11. All rivalrous force was deemed, by me, as a trespass to corporate sovereignty. Pet. for Re-Hearing, Patel v. The
Trump Corp., No. 20-1513 (U.S. 2021), p. 7. Further, without the stress weapon, I would have completed three
undergraduate majors, business, political science (C.E.O. track), and religion, and/or completed my masters
degree at Emory University, instead of completing just two undergraduate majors. Also, I might have completed
a three-year or a four-year J.D.-M.B.A. or a J.D.-Ph.D. but for this stress situation, and I would have been
valedictorian at each school of enrollment. I wish to recover for this injury, as well, and I can still be named
valedictorian by this Court and bestow those privileges and rights onto me. Those titles for the valedictories can
be vacated by this Court of Federal Claims, as it was un-Fair Play (but not student government presidencies).
See Grievance 20, Decl. of Independence (1776) (System of English Laws includes the English Language, with
its tone, and styles and science) and U.S. const., art. VI, § 1.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 15 of 59

the United State Secret Service, along with the Federal Bureau of Investigations (“F.B.I.”), and
other federal military and civilian agencies, shares responsibility for the security of the many
United States Presidential Candidates and the President of the United States, I knew that federal

law enforcement is aware that my words patterns were being transferred to President

Trump, with or without legal authorization; Policy Advisors Don Jr.’s and Ivanka

Trump’s Instagram accounts were also used and the ringing sound became louder and I

left a “wire” and a motor-sound on the right-side of my body when I saw Ivanka’s
Instagram story right before stepping into the Lifetime Castleton gym (next to the FBI-

Indianapolis HQ): and my stay at the Trump International Hotel location in Washington

D.C. also included eavesdropping and e-battery through the hotel television (this
conversation in the hotel room made it to pundits on cable news), earlier in the
contemporary ongoing COVAID pandemic (my younger brother Neal K. Patel, who is
currently enrolled at Georgetown Law Center, also stayed with me in the same room). The
transfer of word/data can be happening through, including but limited to, beaming (e.¢.,
satellite, radio, soundwaves, etc.) or wire (e.g. internet, telecommunications, etc.). Cf To-be-
First Lady Melina Trump recites, at the 2016 Republican National Convention, identical word
patterns from First Lady Michelle Obama’s speech at the 2008 Democrat National Convention,
in which word patterns are not exactly identical but might be paraphrased, which demonstrates a

campaign and Administration style. I also think that telecommunication companies (including

cell-site simulator companies) or the F.B.L is facilitating this enterprise; alternatively, state or

   

local authorities, National Guard, community informants (As current U.S. President, former U.S.

Vice President, former U.S. Senate President, former Senator, and 2016 and 2020 U.S.

 

Presidential Candidate Joe Biden might ask, do the selected community informants create or aim
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 16 of 59

to create monolithism, with the use of a stress weapon, as being one of their tactics to create their

ideal, utopian monolith? For instance, do the F.B.1.-Multi-Cultural Engagement Council
(MCEC) and the community informants/witches have social targets to re-rank their monoliths?),
a private business, cultural police, or any person with paramilitary technologies can be
facilitating this enterprise with President Trump is and was partaking. U.S. const. amend. II. See
also “monolithism” in Merriam-Webster.com Dictionary (1828) (“the quality or state of being
monolithic...where political monolithism inevitably leads”). See also “umma” Lexico.com
powered by Oxford U. Press (2020) (“The whole community of Muslims bound together by ties
of religion”...‘In Medina, [Prophet] Mohammed established an ummah, a Muslim community,
with every aspect of life - political, religious, social and economic - subject to Islamic
teaching.””). See also “Community Outreach” webpage at

https://www.foi.gov/about/community-outreach:

The Multi-Cultural Engagement Council (MCEC) is composed of community

ethnic, religious, and minority leaders who help the FBI better understand the

cultures and committees they represent...
But see Declaration of Independence (Ajay Nair and many other non-elected and non-appointed
officials as community informants and community organizers would be in violation of this Text,
“deriving their just powers from the consent of the governed...To prove this, let Facts be
submitted to a candid world.”). Thus, these community organizers have committed posterity
crimes. See also Monroe Doctrine (1823) as extended to Her Majesty’s Commonwealth of
Nations — Great Britain and India (constituted as the “Sovereign Socialist Secular Democratic
Republic”) and https:/Awww.un.org/en/ga/search/view_doc.asp?symbol=S/PV.8452; National

Security Advisor John Bolton invoked the Monroe Doctrine in describing the Trump

administration's policy in the Americas, saying “In this administration, we're not afraid to use the
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 17 of 59

word Monroe Docirine...It's been the objective of American presidents going back to

[President] Ronald Reagan to have a completely democratic hemisphere,”
https://www.washingtonexaminer.com/news/john-bolton-were-not-afraid-to-use-the-word-
monroe-doctrine. Almost every night/morning, from 2:00am to 2:30am, a car with a loud
engine and drive comes to play loud music, in front of my current residence; this happened
at my old apartment too; the music he plays is related to something I was playing (even
“outdated” music) or lyrics related to something I was doing that day.'? In addition, two (2)
people have asked me to represent them as legal counsel, and I have not been able to
represent them because I have not completed law school yet. In fact, on or about December
7, 2017, | was removed from my mom and dad’s house (my primary residence, signed
below), and I was accused of pulling a gun against my mother, Manisha Patel, and Charmi
Patel (who I explained my privileges and immunities from presidencies, while sitting on my
bed before eating out at Nada Mexican Restaurant), my female cousin and Nina’s

daughter, and Nina Patel, my dad’s sister and Charmi’s mother, were surprisingly

witnessing from New Jersey (a state where my family owns a house, along with White
House Policy Advisor Ivanka Trump) and severed as witnesses; I was held from Friday

night to Monday afternoon at the Ascension St. Vincent Stress Center in Indianapolis,
Indiana on Emergency Detention, even though I asked to leave, to await trial by a state
mental health court, which did not happen; then the state superior court dismissed my

case.!3 That evening the conspiracy include multiple “word pattern recitations” and sound

 

12. While living at 501 North Capitol Avenue, Indianapolis, Indiana 46204, initially, the songs were the theme
songs from my porn, social media videos. See infra.

13. Kartik Patel was at one of our family businesses to spend the night, Kartik called the police from Indianapolis to
Brownsburg. Nina, who was sleeping in my mom and dad’s room with Manisha and Charmi, called Kartik to
informed convene her story. Then, Kartik called the police, rather than anyone else at my residence. I was in my
room, which is located to the left of the master bedroom. I had to walk out of my house and was put in
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 18 of 59

bites over the CNN news channel (dealing with asymptomatic COVAID signs and patients)

and possibly Netflix via my bedroom’s SmarTv. Because I was under stress, I do not
remember if I pled my privileges and immunities of being Student Government President
of Brownsburg Community School Corporation and Emory University, Inc. — that is, I, the
Excellent, can display force to these “lay” citizens without being arrested or being removed
from my house. Yet, while holding my newly-bought gun, before the police arrived and
throughout the afternoon, I told Manisha that I am a Constitutional executive and that I

can display a gun, even shoot her if I wanted, without consequences (because I would be

upholding the Treaty of Paris (1783) and the United States Privileges and Immunities
Clause and other Constitutional clauses) and that I am not afraid of her husband, who is

also my father, Kartik Patel, and the people he has hired behind me and that the

government is filled with corrupt actors, echoing President Trump’s allegations against the
inter-government-wide attempted coup, and that there is no way they can do this without
me agreeing (although it happened). Charmi, Nina, and Manisha (legal owner of house of
interest) slept there for the rest of the night, while [ was at St. Vincent Stress Center in
Emergency Detention. Lange v. California, 594 U.S. (2021) (warrantless entry on hot
pursuit of misdemeanant not justified: castle doctrine prevails).'4 The corrupt power is
doing this (battering/torturing me) in the name of [big] family — not the United States

Constitution — Obama, a fellow Democrat, would not support a Constitutional violation as

it violates individual choices. See 18 U.S.C. §§ 241-242.

 

handcuffs. Kartik requests everyone living in his that they call him before they call the police; Neal Patel
honored Kartik’s wishes even when my late grandfather was in peril in his sleep. I do not honor Kartik’s police
to speak to Government.

14. Peculiarly, the precedent of invitee, licensee, trespasser, occupant, residence, etc. was not honored by the
Brownsburg Police Department.
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 19 of 59

Earlier, on or about September or October 2014, Charmi Patel!5, Vidhi Patel’* and I
attended the Oxford College of Emory University Legacy Pinning Ceremony on invitation
from my younger brother, Neal K. Patel!’. The night before the event, after taking the exit

to Oxford College, in front of the Taco Bell on Highway 278 NW in Covington, GA, Vidhi

told me to get out of her car. I argued with her that they, not only Neal, Charmi, and Vidhi
but also Dhaval Patel, who is Charmi’s older brother, were being jerks because I am the
2013-2014 Student Body President of Emory University and because we are headed

towards Emory’s physical premises, and I told them that what they were doing is illegal. 18

U.S.C. §§ 1951 & 1961 et seg. Despite this, with my luggage in her car’s trunk, they drove

 

off (starting to drive while the passenger door was still open), and I had to walk to our

 

15. I sought a protective order, but it was denied. Raj Patel v. Charmi Patel, No. 32D02-2107-PO-000399 (Ind. Sup.
Ct., Hendricks Cnty. July 2021). See Exhibit E. Kartik gave Nina, Charmi’s mother, $10,000 when she bought
her first house in the year 2005; therefore, Charmi feels indebted to Kartik. See infra note 20. Charmi, who was
also at the time my Facebook friend, is also the one who convened the news to my grandmother that I was
elected Student Body President of Emory University, Inc.

16. Sometime around the year 1994, the United States Department of State positioned Vidhi Patel and her family in
my residence, my castle on Wooden Avenue in South Plainfield, New Jersey. Arthrex, Inc., No. 19-1434 at p.
23, 594U.S. at___— (2021) (under castle doctrine, a castle may have a Monarch (king or queen); under
precedent of citizens, Privileges and Immunities Clause and/or Privileges or Immunities Clause of the United
States Constitution, only natural-born United States citizens are kings or queens; I was the only king in that
castle and Neal, who was born in 1995, might also have been a king; Kartik was my LR.S. head of household)
(principles from castle doctrine are extended to naturalized-citizens and other citizens/residents of the United
States). Wooden Avenue is still owned by Kartik. See also Slaughter Statutes (not applicable between killing of
natural-born citizen and naturalized-citizen, Privileges and Immunities Clause and/or Privileges or Immunities
Clause of the United States Constitution). Vidhi is recently married to Neal Sharma, who is a first-generation
American and also is descendent of a British (white) mother and Indian (East Indian, Northern) father; Vidhi
might be named Vidhi Patel Sharma.

17. In the car, I brought up how Kartik did not buy me a brand-new car in high school, and I had to use my
grandfather’s Toyota Camry to get around, whereas Kartik bought Neal a brand-new Acura in high school. I did
not have a brand-new car, Audi Q5, until junior year of college. I also spoke about how the stress weapon
hindered me from going to a higher-, elite-ranking school but that I still made the most of Emory University. I
also brought up almost all of the reasons why I did not then and do not still get along with my mom and dad, see
infra. Neal was also a part of the Brownsburg High School student government (C.H.A.LN. Link), as an
academic advisor; the academic advisor did not exist during my incumbency. Family psychology also says that
the older sibling is substantially more likely to perform better in school and life; terrorism, this conspiracy, is
the only reason why there is a break in family psychology, as taught in College Board’s Advance Placement
(“A.P.”) Psychology course, which I took during my junior year of high school; such is the case between
Charmi Patel and her older brother, Dhaval Patel. I also brought up my altercation with Dhaval Patel at our
grandfather’s funeral, either a few weeks or few months prior. Charmi did not attend the funeral because she
had to stay in Colonia, NJ for their now-late dog.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 20 of 59

nearby hotel, Holiday Inn. It felt like Afghanistan. During the beginning of the trip. I had
told them that my father, with the government, had me under surveillance, for reasons
infra, and that the surveillance was unlikely (a bluff, as the stress weapon was engaged on

me) because I was with them. 18 U.S.C. §§ 241-242 & 247. I think, like Charmi (an

accountant with aspirations of being a legal professionals), Vidhi (a doctor of osteopathic

medicine (D.O.) and an immigrant, naturalized-citizen to the United States), was jealous

   

with a streak of envy and feeling uneasy; both of are mentally disabled, as they have a hard
time around Constitutional authority figures, including me.'* Jd, Throughout this time, I
also argued eugenics, stating that I have very high (the very top of the top of the highest
category) testosterone, making me more genetically fit for leadership.!? The seconds I was

getting out of the car, Charmi said that “I needed to learn a lesson,” although I do not

 

know what she was alleging as I have no academic fits unlike her, and I do not know why

she was trying to act like my owner; I responded that she was not my accountability group

or oversight. Within this case, it is possible that the naturalized citizens are breaking their
Oaths of Allegiance. 8 U.S.C. § 1448 et seg. 7_am a descendent of properly-vetted

immigrants who are very not likely to have mental disabilities, genetically or socially

caused.).

 

18. I wonder if the terrorist, while hindering me, helped my family members and extended family members make an
academic gain and financial gain, as I am surprised by their achievement despite their sub-par grades. During
the first attack, I recall in my bedroom, the terrorist asks about my family members; I do not recall answering
truthfully, as she had no Constitutional color/badge/commission/appointment/election. I recall assuming that I
am involuntarily interacting with a terrorist, as ] wake up from a sleep or a ring. I also explained, under
Doppelganger Theory, that if | was in New Delhi’s Common Law jurisdiction, the stress weapon would not be
engaged, my father would not be able to be an obstacle, and would have been very successful; in hindsight, the
contrary is true for them. These facts are evidence.

19. I explained this to Ajay Nair, Ph.D. as well, during our meeting. My comment is not to target women leaders, as
I have voted and worked for female candidates for office. The religion I was raised in has both contemporary
and ancient history of all-gender equality.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 21 of 59

In October 2015, during my dad’s late dad’s funeral, I got into a dispute with
Dhaval Patel, who is my dad’s sister’s (Nina’s) son and Charmi’s older brother. At the day
of the funeral, after my mom knocked on my door to come downstairs at our 1239 Spring
Lake Drive, Brownsburg, IN 46112 residence, when I was putting on my tie, Dhaval breaks
into my room, on request from Kartik or Manisha, and starts yelling in my face. 18 U.S.C.
§2239. Then, he said with innuendo, “I will treat you the way you treat others.” 18 U.S.C.
§§ 241-242 & 1961 and Texas v. Johnsen, 491 U.S. 397 (1989) (“a direct personal insult or
an invitation to exchange fisticuffs.”), Dhaval was unequivocally referring to my father,
Kartik, who is also his uncle, because of the conversation we had earlier on during the trip.
Id. J thought Dhaval was going to punch me, especially because he had his hands up and
because he has received bruises from fist fights before. 18 U.S.C. § 247 and Arthrex, Inc.,
No. 19-1434 at p. 23,594 U.S.___—_—« (2021) (castle doctrine should prevail). J could not help
but think that Dhaval made those comments because of my Due presidencies, which also
give me colors, and other student legislative offices, all which I had a very degrees
campaigning for a role which requires treating People with respect. 18 U.S.C. § 247. Plus,
Dhaval sympathizes with Kartik for domestic violence towards Manisha. See Democratic
National Committee of 2012 (the representation of Kazir Khan and Gazala Khan). Dhaval
also brought up my Facebook social media account and said, “Your dad does not like” the
stuff you have liked on Facebook, referring to military, political, and social figure’s
Facebook pages. 18 U.S.C. § 247. I do not know how my dad knows what I have “liked”
since he was not my friend on Facebook. Dhaval and I then went down. Kartik had the

funeral videotaped.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 22 of 59

In Spring 2014, Dhaval visited Atlanta while I was still at Emory University; so,
Dhaval asked if I would receive a package for him, which he would then pick up from
Emory University. Dhaval told me he did not want problems at the airport and that he and
his friends were visiting Atlanta for a concert. Because I was under the influence of the
stress weapon and as I have had problems at the airport of being randomly checked, I said,
“ves.” I thought they were Dhaval’s prescribed medication, methylphenidate (generic for
Ritalin), for his mental disability; I saw the methylphenidate prescription bottles on his
dresser in Summer 2013 when I visited Dhaval and Charmi for Charmi’s 25" BBQ
birthday. I met Dhaval and his friends for two minutes as he received the package; I have
met Dhaval’s friends before, including when I visited for a few weeks, when I was younger,
and at his graduation party; Dhaval’s friend named “Raj” was present. Dhaval and rest of
all of my dad’s siblings and their families are of lower caste (Indian, with vestiges from the
British Raj, and Hindu varna caste system) than me; throughout my relationship with they
have displayed inferiority complex towards me and have even said “you guys are better.”
My mom, my mom’s dad, my mom’s mom, and my mom’s younger brother is of lower sub-
caste than my father and me; my mom’s sister married a Desai who have Patel’s by caste
but changed their loyalty to and changed their last names out of reverence for the British
during the British Raj and became tax/revenue collectors; Desai’s are often seen as being
“better.” All my mom’s first nieces and nephews were born in India and only recently
immigrated to the United States; these people like appropriating or imitating me, which are
both from Bibical violence and Hindu violence (i.e. Brahmin impersonations), and my
father, especially since my mom’s brother moved into Brownsburg and sends his kids to

B.C.S.C. Id. Nonetheless, all of my mom’s siblings have always been poorer and only my
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 23 of 59

dad’s late oldest sister, Mayuri Patel, was richer at one point; my dad’s oldest sister died by
suicide by fire in her basement after her husband, Umesh Patel, found love letters to her
male lover, who she met through my grandmother’s witch (witchcraft is stuff my
grandmother practices in the United States, and I believe, like my grandfather who
complained about witchcraft, that Kartik had Kusum made contact with a high-tech witch
who are also community informants) and who was a witch himself, in India. I asked Dhaval
if his mom has ever told them, because Charmi and my mom are the ones who told me
that; Kartik and his mother, Kusum, never told me, as they probably knew during the
arrangement with Umesh, an Indian-African immigrant to the United States. Nonetheless,
since Umesh and Mayuri’s son, Jaynesh Patel (who is also known as “Jaynu” or “Jay”),

who has been to federal prison, maybe more than once, and Dhaval’s mental health led me
to perform a check on psychology; I discovered that converging cultures, in their very
homes, have caused their mental disabilities.”° I advised Dhaval to only pick the culture of
the People of the United States Constitution; Dhaval is now is a relationship with a

Caucasian, white female named Megan.

These are not the only events of interest. During my junior and senior year of high
school, my parents did not let me attend prom. During my junior year (2008-2009), [ was
on the Junior Class Committee and served as the chairs for the Money Committee and
Food Committee and the Student Government Reconstruction Committee (sparked for the
opening of the new Senior Academy of Brownsburg High School, with the Class of 2010

being the inaugural year), which are facts known to my parents. While I asked my parents

to sign the permission slip to go to prom (if there was one), they said “no” (although they

 

20. United States v. Jaynesh Patel, No. 1:12-cr-00007-FPS-MJA-1 (W.D. Va. 2012).
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 24 of 59

do let me attend the other dances, Homecoming and Spring). I argued with me, especially

noting my privileged commitments. My father just wanted to be more powerful; attending

 

prom is also an American religious tradition. 18 U.S.C. §§ 241 and 247(a)(2). To make
things worse, the stress weapon was also engaged, even more, around this time. Jd. In fact,

it was turned on right after picture day for clubs, during junior year. Jd. During my senior

year (2009-2010), as I was the Student Body President of Brownsburg Community School
Corporation and the President of the Brownsburg High School Student Government
C.H.A.LN. Link, I knew what pattern would repeat; again, still a minor (born in
September 1992), I had to ask my parents; both of them denied me permission to attend
prom.’! 18 U.S.C. §§ 241 and 247(a)(2). The stress weapon was once again engaged. Jd.

Around this time, I made contact with the Obama White House again. Nonetheless, my

 

religious practice and privileged role was hindered by my parents; I was afraid that I
would not be able to attend a U.S. News Top 1-20 Undergraduate University, if the school
or the police sanctioned me before high school graduation in May 2010, or change the 50-
50% ratio of my inheritance.”” I thought, who would believe my constitutional law
arguments other than my friends? 18 U.S.C. §§ 241 and 247(a)(2). Besides, with the Obama

White House and my prior contracts were still intact.”

 

21. Manisha mildly suffers battered-wife syndrome, possibly, because of Kartik Patel’s behavior. Kartik, a properly
vetted legal immigrant and now-naturalized citizen, saw it as his cultural Freedom or Liberty and a form of
Justice, per the Constitution of the Sovereign Socialist Secular Democratic Republic, was is to appease the
Muslim minority in Hindu-majority India. India const., pmbl. I told Manisha, Kartik, Charmi, Vidhi, Neal, and
others that I am too Constitutional for family-based domestic violence. Charmi was pissed because Nina Patel,
my aunt and Charmi’s mother, divorced her father, Ashok Patel, after Ashok kicked Nina in their bed, at the
time; Charmi was upset that Nina told me this.

22. I had to tell my dates “no,” during my senior year. During my junior year, I did not ask anyone out. Once Neal,
my younger brother, was of age, they let him attend the high school events. I was able to attend the Notre Dame
Law School social events. Oxford College and Emory College of Emory University’s social events, I attended
as well, although dances were scarce outside of Greek Life members.

23. The United States or its political subdivision, Brownsburg Community School Corporation, could have cancelled
prom or use law enforcement to ensure my privileges, official and individual, were not deprived.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 25 of 59

Inspired by my middle school, prior to becoming Corporate Student Government

President (an unitary system), as a response to the stress weapon (constitutional jihad, as I
called it), in or about April or May 2006, I made a porn video and distributed it to my
classmates over Myspace. I made a few more throughout my first year and half of high
school, as I went through a weight loss transformation. I used this as a part of my
campaign efforts for student government, and porn is an American religious tradition. 18
U.S.C. §§ 241 and 247(a)(2). Ido believe that a few of my schoolmates made contacts and

contracts to use the stress weapon on me, during social events, as an attempt of attacking

 

social status. While I was not sanctioned, while at the Brownsburg Community School
Corporation, or by the State of Indiana or the United States (which encouraged my videos),

I wonder if they deferred punishing me for my videos, which created popular opinion in

my favor, for “people on the ground.” Hence, I am forced to look “porn free,” per supra
note 8, by these bio-tech batterers, which also used to help surpass my porn past, in high
school, which was supposed to be kept as secret with the B.C.S.C. (“corporate secret”).”4 18
U.S.C. §§ 241 and 247(a)(2).”5

Sometimes, though never from President Trum nor Speaker Pelosi (D), the
sound/tones of the words is supposed to trigger a whip/battery. Cf Then-Leader Pelosi and then-

Speaker Paul Ryan participate in the stress situation by supporting me in a constitutional

 

perspective that I was speaking about with Dr. Nair. The academic study of political science and

 

24, My stage name was “First Indian Porn Star,” although I knew I was not the first one to make porn.

25. Porn stars are sexual minorities. This stress technology is similarly used to change forcefully someone’s sexual
orientation. It is possible that is someone is “gay bashing” because someone thinks that I am gay and are trying
to change me; while the Indian elites and Westernized Indian diaspora have high approval ratings for LGBTQ
individuals, the terrorist target these groups to encourage arranged marriage. See Christy Mallory, Taylor N.T.
Brown, Kerith J. Conron, Conversion Therapy and LGBT Youth Update, UCLA School of Law Williams
Institute, https:/Avilliamsinstitute law ucla.edu/wp-content/uploads/Conversion-Therapy-Update-Jun-2019.pdf
{Accessed Aug. 18, 2021).
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 26 of 59

political psychology calls this phenomena “word whipping” or “word lash” (a person must first
be infected with a psycho-tech) and military psychology has analogous applied and executed
functions. As a side note, I am not sure if the initiative of word whipping/lashing, as a matter of
policy, belongs to a political party, a corporation, a home-grown terrorist group (i.e. within and
from person’s home, within the Homeland, etc.), a charted cultural group, a state of the United
States, the United States, or a foreign power. See also Goldwater v. Ginzburg, 414 F.2d 324, 337
(2d Cir. 1969), cert. denied, 396 U.S. 1049 (defendants found guilty for compensatory and

punitive damages for actual malice libel case with the use of tactical psychology). Nonetheless,

as in aforementioned (3), my verbatim word patterns were taken from me, but if they were
taken for public use, including but not limited to disciplinary or correctional efforts, I did

not have “just compensation,” pursuant to the Fifth Amendment or the Fourteenth

Amendment of the United States Constitution. U.S. const., amend. V & XIV. Theft or taking

also necessitates a breach of the Fourth Amendment. U.S. const., amend. IV. Overall, I think that

 

some thing [sic] has been misapplied or mis-enforced, and I do not know what IJ did to deserve

this inducement and delay in my career. I also think that this situation violates the prohibition on
“cruel and unusual” punishment because it permanently lowers my grades and impacts my career
and social status, in the domestic and foreign contexts. U.S. const. amend. VIII (see also Timbs

v. Indiana, 586 U.S. __ (2019)); U.S. const., art. IV, § 2, cl. 2 (“Comity Clause” or “Doctrine of
Comity” or “Privileges & Immunities Clause”), amend. XIV, § 1 (“Privileges or Immunities
Clause”), & art. IV, § 1 (“Full Faith & Credit Clause”). I believe that all behavior was unlicensed
or illegal some other way. See also Id. and 42 U.S.C. § 1981 (“...pains...”). See generally 42
U.S.C. §§ 9501 et seg. (Mental Health “Bill of Rights”), 9501(1)(A)(i) — (ii), & (2)(A). I voted in

almost every election since I have turned eighteen (18) years old. U.S. const., amend. XV, §§ 1
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 27 of 59

& 2 (voting is a secluded right and a privilege and/or immunity and Amend. [X). Based on my
observations, I am able to send a possible implementation method of depression/anxiety/stress, to
this court.

In many folds, should this be a Taking, because the Taking was continuous or forcibly
used for corrections, in addition to other crimes, I feel that my situation is one of “slavery” or
“involuntary servitude.” U.S. const. amend. XIII; see also 42 U.S.C. §§ 1981 (a)-(c) (‘Equal
rights under the law”), 1982 (“Property rights of citizens”) & 1983 (“Civil action for deprivation
of rights”). See also “slavery” in Merriam-Webster.com Dictionary (1828) (‘“‘the practice of
slaveholding...the state of a person who is a chattel of another...submission to a dominating
influence’’) and “involuntary servitude” in West’s Encyclopedia of American Law, retrieved
August 2020 from Encyclopedia.com (“slavery; the condition of an individual who works for
another individual against his or her will as a result of force, coercion, or imprisonment,
regardless of whether the individual is paid for the labor.”). 18 U.S.C. §§ 241-242.

Should my case at hand entail medical attention, all medical attention was unconsented
and unnecessary and based on false information. Collins v. Thakkart, 552 N.E.2d 507 (Ind. Ct.
App. 1990) (intentional, unconsented medical procedure through intimately connected object
was battery, unlawful touching of another person); Indiana state laws and federal laws are also
violated; 28 U.S.C. § 1652. Section 9501 preempts Indiana State constitution and law, per the
Supremacy Clause, and is a part of Due Process and Amendment IX, and furthers the general
United States constitutional rights to medical privacy and to refuse medical care. Griswold v.
Connecticut, 381 U.S. 479 (1965); Cruzan v. Director, Missouri Dept. of Health, 497 U.S. 261,
270 (1990); U.S. const. art. VI, cl. 2 & amends. V, IX, & XIV. See also 42 U.S.C. § 9501(2)(A).

Section 9501 refers to the President’s Commission on Mental Health. 42 U.S.C. § 9501, para. 1.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 28 of 59

T.H. President Biden, who succeeded T.Hs. Presidents Bush, Obama, and Trump, is

the Head of State of the United States and the Head of Government of the United States

and stated at his inaugural address that the United States is an un-civil war; President
Trump’s comments only indicate support of President Biden’s remarks. U.S. const. art. I,

§ 3. Moreover, Vice President Pence could have brought this situation from Indiana, where we

both live, or Indiana State Capitol, where we both used to work, to the White House.

Sometime between January to April 2015, when I was a Tax and Fiscal Policy Intern for
the Indiana State Senate Democrats and Indiana State Senator Karen Tallian, when I visited a
United States Military recruiting for the Marines, I had met the qualifications, and I did not have
the stress weapon used on me. Yet, once the General walked in, on my way out, it seemed like he
was trying to engage the stress weapon based on his facial expression. In 2018 and onward, I no
longer met the requirements for the United States Military, because of the stress weapon, and I
was denied recruitment. I thought that the Military would add to my carry, as my resume and
political attainments clearly show that I wish to be Commander-in-Chief of the United States
Military, Armed Forces, and Space Force. I promise and support nuclear war with anyone who
interferes with the Constitution’s Absolute Order; with my East Indian blood (and receiving
many of their votes at Emory University and maybe Notre Dame Law School) and its nuclear
weapons, as Commander-in-Chief, I would have the largest nuclear arsenal in the Milky Way
Galaxy.

The privacy breach has not only defrauded me of President Trump’s honest public
service to protect me (and to serve me in official capacity) but also caused a loss in business

opportunity and harassment by knowing that my intellectual property has been taken from

me. See 42 U.S.C. § 1982. President Biden owes me a similar duty, and my face-to-face
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 29 of 59

interactions with the F.B.L-South Bend and F.B.L-Indianapolis and CIA-Human

Resources indicate that they were asked to participate and organized this conspiracy
because they used and command the stress weapon; such information could be stored in the
respective government security clearances, i.e. top-top secret, top-secret, confidential, or
sensitive, or individuals can be ordered to testify. After starting high school, in 2006, I become a

sole proprietorship, upon declaration, with a conglomerate structure.
Several times in 2018, 2019, 2020, and 2021, I contacted the White House through its
website to ask President Trump, both in his official capacity as President of the United

States and in his personal capacity, to see whether he was aware of my situation, but I
received no explicit answer. When I contacted President Obama in 2009 and 2014 or 2015

about this on-going conspiracy through whitehouse.gov, Joe Biden was Vice President of
the United States.

President Biden can trigger “need to know” and terminate the on-going privacy breach
and electronic battery (e.g. CDMA-controlled ringing-sound technology, etc.); or, President
Trump should have ordered the United States Attorney General, as is President Trump’s power,
to investigate this on-going R.I.C.O. enterprise and situation, or killed the aggressors or
rebellion. 18 U.S.C. § 1968; 42 U.S.C. § 1983; Guarantee Cl., U.S. const. art. IV, § 4. But see 18
U.S.C. § 2383. 18 U.S.C. § 1961 (sections 175-178 (relating to biological weapons)** (DNC
Electoral College vote winner and 2016 DNC Presidential Candidate Faith Spotted Eagle),

sections 229-229F (relating to chemical weapons) (e.g. neuro-chem-psycho weapons

 

26. Hindu-terrorists are known for bioterrorism, especially on the West Coast of the United States; bio-warfare and
insubordination are what caused the mass starvation and economic turmoil in India, which is also one of the
nine nuclear countries and one of the main contributors of human capital for Harvard University’s leadership.
The advance COMA-enabled bio-warfare is knowingly imported by embassies to cause stress and other
conditions.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 30 of 59

section 831 (relating to nuclear materials)). As I have plead, any of these individuals, if not
willfully participating, could be being accessorized or contractually-agreed for these legal
violations, i.e. words/sounds fly out people’s mouth, or are hypnotized with aid from

biological or chemical potions. The bio-tech also works like an ear-piece with which

Plaintiff can receive communications, but usually has been just phrases; this is the

technology that is also used for subliminal messaging to make me obese, cause fatigue, and

quite working out. I e-mailed now-Her Honor Justice Amy Barrett and few other e-mails before

leaving from my student e-mail, but I did not receive the correct e-mail address.

In 2018 and 2019, I moved President Trump, the Oval Office, and the Court of the West
Wing to Order a restoration of my rights and to be free from this privacy breach and enterprise
and to ensure that private enforcement companies, working for a political or personal rival, were
not harassing me, including for the reason to reduce the chances of me holding political office

one day, which is a form of unlawful political succession planning. 18 U.S.C. §§ 1964(b), 1968,

and 1343. I also moved the United States Senate and its committees and the United States House
of Representative and its committees. As I informed President Trump and Speaker Pelosi, I co-
founded the Indiana High School Democrats-Young Democrats of America (Y.D.A.) and was
later Vice Chair of the Indiana High School Democrats. While J want to keep the word patterns
and scenario as sensitive information, I would like to state that the content of the word patterns is
non-profane and non-explicit. Nonetheless, the word patterns were used to batter/whip me via
the soundwaves as a part of this enterprise or scheme, across state (including but not limited to
California, Florida, Indiana, Washington, Washington, D.C., and Georgia) and international

boundaries (His Excellency President Macron of France and Her Majesty Queen Elizabeth JI are

also personally involved, as I have comminated this, showing me through the television).
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 31 of 59

Other knowledgeable parties or witnesses include my classmates (including N.B.A.

Gordan Hayward, who has a net worth of $60M-$176M and is contracted for $120M four-
years, also was a stressor with verbatim word patterns, during the same year my explicit
contract with the White House was made), girlfriends or relationship partners, Vice President
Mike Pence, Emory University, Inc. (Atlanta, Georgia) officials, University of Notre Dame
(South Bend, Indiana) administration and professors, F.B.I., family members, family friends, and
acquaintances, and I sued many of them in the Southern District of Indiana in Indianapolis,
Indiana. See generally Raj Patel v. Pikul Patel, Indianapolis Metro. Police Dep’t, Governor Eric
Holcomb, Claire Sterk, United States, Nefa]l Patel, Shiven Patel, Vice President Michael R.
Pence, Kartik Patel, Brownsburg Police Dep’t, State of Indiana, Veronica Root Martinez, Kusum
Patel, Speaker Nancy Pelosi, Ajay Nair, Mick Mulvaney, Emory Univ., Brownsburg Cmty. Sch.
Corp., F.B.I., Lloyd H. Mayer, Barbara J. Fick, Kristin Pruitt, Ramesh Patel, Manisha Patel,
Univ. of Notre Dame Law Sch., Kshitij [“Situ”’] Mistry, and President Donald J. Trump, No.
1:2020-cv-00758 (S.D. Ind. Mar. 9, 2020); see also Patel v. Trump. et al., No. 1:2020-cv-00454
(S.D. Ind. Feb. 19, 2020); Raj Patel v. F.B.I., Univ. of Notre Dame Law Sch., Emory Univ.,
Indianapolis Metro. Police Dep’t, and Brownsburg Police Dep’t, No. 1:2018-cv-03442 (S.D.
Ind. Nov. 13, 2018); Raj Patel v. F.B.I., Kartik Patel, Indianapolis Metro. Police Dep’t, and
Brownsburg Police Dep’t, No. 1:2018-cv-03443 (S.D. Ind. Nov. 13, 2018); Raj Patel v. FBI,
Indianapolis Metro. Police Dep’t, and Brownsburg Police Dep’t, No. 1:2018-cv-03441 (S.D.
Ind. Nov. 13, 2018). Prior to suing in the Indiana federal court, on August 23, 2018, the Superior
Court of Hendricks County, Indiana granted me a protective order against Mr. Kartik Patel, my

father and a naturalized, not-sovereign United States citizen from India. Patel, Raj v. Patel,
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 32 of 59

Kartik, No. 32D05-1808-PO-000372 (Ind. Super. Ct., Hendricks Cnty. August 2018).?’ At the
time I filed for a protection order against Kartik, I should have also moved the court for a
protective order against Manisha Patel, my mother and a naturalized, not-sovereign United States
citizen from India. Nonetheless, on July 7, 2020, I did move the Indiana Superior Court for a
protective order against Manisha, and the court denied my complaint for a protective order, on

August 4, 2020. Patel, Raj v. Patel, Manisha, No. 32D04-2007-PO-000276 (Ind. Super. Ct.,

Hendricks Cnty. August 4, 2020).?* Embedded within this communal aggression is

 

27. I sought the protective order for contacting me, even when I asked him to stop. The protective order was issued,
and, while seeking this protection order against Kartik Patel, ] was able to avoid the stress weapon because I
walked into the courthouse. Throughout the time the protection order was intact, contrary to what The
Honorable Judge ordered (standard form order), the stress weapon remained engaged. If Kartik’s and the State
of Indiana’s and other persons’ presumptions of innocence are not overcome, then the United States is also
responsible, as state court decisions are not binding on the United States. I later withdrew the protective order
because I needed cash. Aside, I was receiving $2,000 a month, throughout most of the time the protective order
was in tact, from a bank account linked to Kartik and Manisha, as they promised me such an account until I go
back to law school. Kartik gave me money to pay off a $31,000 cash advance from J.P. Morgan Chase Bank,
which were covering my expenses. Since February 2020 or earlier, Kartik is surprisingly withholding money
from me (at least $2,000 a month); this leads me to believe that Kartik is under the influence a bio-tech control
commanded either by the United States (Trump White House change) or the Hindu Terrorist God Witch, giving
me money or not. Kartik is also surprisingly and out of character lending money to estranged, recently-
immigrated, distant family members (who are of higher caste, during the British occupation), which he does not
do, Further, Kartik religiously threatened me (that I will have to be born again; meaning he will create a
“mother f***ing obstacle,” if he able) once I told him that I borrowed money from my mom’s brother, Pikul,
who might have also bought a family business under sham consideration. Out of character is also Kartik selling
a business to a family member who has verbally fought with. Another thing out of character is Kartik saying

that he is going to donate $200,000 a year, minimum, and $200,000 for his policy or philanthropic agenda but
has not mentioned Emory University, Inc. for donations. Yet, Kartik does not want to buy a Tesla ora

Lamborghini now, which he can afford: plus, Kartik has worked to help build my credit score, which is religion
to the business-caste of the Hindu varna system and which his actions are causing a lowering of. 18 U.S.C. §§
241 et seg. Religious technology, my studies show, works this way, including the way Faith Spotted Eagle, as I
discuss, mentions. I could also be a victim of Islamic terrorism, especially as they target their look-a-like
communities, which includes South Asian Hindus.

28. I sought the protective order for sexual battery; while in middle school or high school, Manisha Patel, forced
herself into the walk-in shower in my mom and dad’s bathroom, which J used everyday because the other
bathroom is used by my grandparents and was used by my mildly physically-disabled late grandfather (dad’s
dad) and grandmother, and tried to wash my inner thigh and penis and testicles. My comment to her is that I do
not have an unattractive penis, unlike what she may be thinking about. I did not welcome the sexual battery, and
she tried to exert illegal and terroristic power over me. The protective order was not issued, although, in front of
Her Honor of the Superior Court, Manisha said she would not speak to me. Manisha did not uphold that
promise: (1) August 16, 2020, (2) August 29, 2020, (3) September 2, 2020 (my birthday, spoke wilfully because
of flat tire, which I think they gave me), (4) September 19, 2020 (told her not to speak to me again), (5)
December 9, 2020, and (6) December 19, 2020. After that, we have been talking, while arguing everyday,
because Neal’s girlftiend was here over Christmas. Manisha graduated second in her college graduating class,
in India, and she has always been jealous of my academic performance.

 
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 33 of 59

religiously-motived acts and violence, which alter prospects of my re-election too, as a
natural-born American sovereign. U.S. const., art. I, § 1, cl. 4.; 18 U.S.C. §§ 2331(1) & (5):
Slaughter-House Cases, 83 U.S. (16 Wall.) 36, 71, and 77-78 (1873) (“the clause was
interpreted to convey limited protection pertinent to a small minority of rights, such as the

right to seek federal office”; privileges of other “butchers,” applied as well to students,

student government presidents, and incumbent and former elected and appointed officials);

see notes 8 and 29.

These other knowledgeable parties are the individuals that President Trump, with or
without actual knowledge, engaged in an “enterprise” with to defraud me and put me in a state of
psychological warfare and deprived me of honest services. 18 U.S.C. §§ 1961 and 1346 and 42
U.S.C. § 1983. Nonetheless, the application and enforcement of a stress weapon on a citizen of

the United States, including those in civil incapacitation, violated Original Intent of the Founding
Fathers and Framers of the Constitution (1789) and appears in the Privileges and Immunities
Clause, Article IV, Section 2, applicable to and especially for political subdivisions, states and
the federal governments and their other chartered entities. Thomas Jefferson introduced in the
Virginia General Assembly and the Assembly passed “A Bill for Establishing Religious
Freedom, 18 June 1779”:

Well aware that the opinions and belief of men depend not on their own will,
but follow involuntarily the evidence proposed to their minds; that Almighty God.
hath created the mind free, and manifested his supreme will that free it shall
remain by making it altogether insusceptible of restraint; that all attempts to
influence it by temporal punishments, or burthens, or by civil incapacitations, tend
only to beget habits of hypocrisy and meanness, and are a departure from the plan
of the holy author of our religion,...that our civil rights have no dependance
[sic] on our religious opinions, any more than our opinions in physics or
geometry; that therefore the proscribing any citizen as unworthy the public
confidence by laying upon him an incapacity of being called to offices of trust and
emolument, unless he profess or renounce this or that religious opinion, is
depriving him injuriously of those privileges and advantages to which, in common
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 34 of 59

with his fellow citizens, he has a natural right; that it tends also to corrupt the
principles of that very religion it is meant to encourage, by bribing, with a
monopoly of worldly honours and emoluments, those who will externally profess
and conform to it; that though indeed these are criminal who do not withstand
such temptation, yet neither are those innocent who lay the bait in their way; that
the opinions of men are not the object of civil government, nor under its
jurisdiction; that to suffer the civil magistrate to intrude his powers into the field
of opinion and to restrain the profession or propagation of principles on
supposition of their ill tendency is a dangerous falacy [sic],... human interposition
disarmed of her natural weapons, free argument and debate [regulated by the
authoritative hierarchy of precedent of authority and authority figures]; errors
ceasing to be dangerous when it is permitted freely to contradict them.

.. Acts passed at a General Assembly of the Commonwealth of Virginia,
Richmond: Dunlap and Hayes [1786], 26-7 cited in “82. A Bill for Establishing
Religious Freedom, 18 June 1779,” Founders Online, National Archives,
https://founders.archives.gov/documents/Jefferson/01-02-02-0132-0004-0082
citing The Papers of Thomas Jefferson, vol. 2, 1777-18 June 1779, ed. Julian P.
Boyd. Princeton: Princeton University Press, 1950, 545-553.

In Federalist No. 42, James Madison, Father of the Constitution, states that “[t]hose who come
under the denomination of free inhabitants of a State, although not citizens of such State, are
entitled, in every other State, to all the privileges of free citizens of the latter; that is, to greater
privileges than they may be entitled to in their own State...” Federalist No. 42. In Federalist No.
80, James Madison states that the Privileges and Immunities Clause is “the basis of the union”
and is basis of the National Character. Federalist No. 80.2? The Supreme Court, in Corfield v.

Coryell, 6 F. Cas. 546 (1823), also states that the Privileges and Immunities Clause, U.S.

 

29. See President George Washington, “Farewell Address” September 19, 1796, https://millercenter.org/the-
presidency/presidential-speeches/september- | 9-1796-farewell-address (Accessed Aug. 19, 2021):

Respect for its authority, compliance with its laws, acquiescence in its measures, are duties
enjoined by the fundamental maxims of true liberty. The basis of our political systems is the right
of the people to make and to alter their constitutions of government. But the constitution which at
any time exists till changed by an explicit and authentic act of the whole people is sacredly
obligatory upon all...//All obstructions to the execution of the laws, all combinations and
associations, under whatever plausible character, with the real design to direct, control, counteract,
or awe the regular deliberation and action of the constituted authorities, are destructive of this
fundamental principle and of fatal tendency. They serve to organize faction; to give it an artificial
and extraordinary force;...often a small but artful and enterprising minority of the community,
and, according to the alternate triumphs of different parties, to snake the public administration the
mirror of the ill-concerted and incongruous projects of faction rather than the organ of consistent
and wholesome plans, digested by common counsels and modified by mutual interests.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 35 of 59

Constitution Article IV, Section 2, Clause 2 also includes the “Protection by the government; the
enjoyment of life and liberty, with the right to acquire and possess property of every kind, and to
pursue and obtain happiness and safety; subject nevertheless to such restraints as the government
may justly prescribe for the general good of the whole.” Corfield v. Coryell, 6 F. Cas. 546 (1823)
(Washington, J.) (emphasis added) and U.S. const. art. IV, § 2, cl. 2 (“Privileges & Immunities
Clause”); see also U.S. const. amend. XIV, § 1 (“Privileges or Immunities Clause”), 42 U.S.C.
§§ 1981-1983. On July 12, 1816, Thomas Jefferson said to Samuel Kercheval, also known as H.
Tompkinson, the following, which advocates for remedying the use of psychological weapons,
such as the stress weapon:

I am certainly not an advocate for frequent and untried changes in laws and

constitutions. I think moderate imperfections had better be borne with; because,

when once known, we accommodate ourselves to them, and find practical means

of correcting their ill effects. But I know also, that laws and institutions must go

hand in hand with the progress of the human mind. As that becomes more

developed, more enlightened, as new discoveries are made, new truths disclosed,

and manners and opinions change with the change of circumstances, institutions

must advance also, and keep pace with the times. We might as well require a man

to wear still the coat which fitted him when a boy, as civilized society to remain

ever under the regimen of their barbarous ancestors. Thomas Jefferson to Samuel

Kercheval. The Thomas Jefferson Papers at the Library of Congress, Series 1:

General Correspondence 1651 to 1827, Retrieved from the Library of Congress,

https://www.loc.gov/item/mtjbib022494/.

As aforementioned, this enterprise was ongoing when I was enrolled at the University of
Notre Dame Law School, from August 2015 to November 2017, in order to decrease my

academic performance and social performance. Per my academic performance, grade

deflation happened by inducing stress, via a “stress weapon,” rather than by professors

lowering my grade, although that too could have happened along with the inducement of
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 36 of 59

stress.°° Materially put, on the Notre Dame Law School grading curve, which limits the number
of honorable grades (e.g. “A,” “A-,” and “B+”) and which varies based on class size,
scientifically-statistically stated, a handful of my fellow gradees and classmates, effectively, have
a higher grade than they otherwise would but for the inducement of stress, and many of my
fellow gradees and classmates have a relatively higher academic and social standing than they
otherwise would but for the inducement of stress, which all also entails to appropriating my
identity, and produced arbitrary undergraduate and law school admissions results because
of this stress-weapon that is controlled by the United States intervened and lowered the
merit on the application. See infra “Legal Theory (14) and (18) (not immune).” Contra
“dyslexia” as a political disease; see “dyslexia” in Lexico.com powered by Oxford U. Press
(2020) (“A general term for disorders that involve difficulty in learning to read or interpret

words, letters, and other symbols, but that do not affect general intelligence.”); see also “stress”
in Jd. (“Pressure or tension exerted on a material object...‘the distribution of stress is uniform
across the bar’...‘The degree of stress differs in each specific case’...‘he’s obviously under a lot
of stress’...‘the stresses and strains of public life’...‘he has started to lay greater stress on the

339)

government’s role in industry”). Compare Id. with “terrorist” in Lexico.com powered by Oxford
U. Press (2020) (“The search is on for the terrorists and politicians are trying to calm the public
down.’...‘Terrorism is not a nation and terrorists are not an army that you can send troops
against.’...‘The great and the good are telling us that we must not change policy in deference to

terrorists.’...‘Most terrorists know exactly what they are doing and the effect they want to

produce.’...‘The biggest danger to society is what would happen if these terrorists did get their

 

30. The stress weapon was engaged throughout the times I took the PSAT, SAT, SAT subject tests, AP tests, ACT,
LSAT, and GMAT. When I took the GMAT test, a computer-based test, I remember the stress weapon
changing thresholds in between the exam.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 37 of 59

own way.’...‘I could see real terror on their faces and thought it might be a terrorist attack.’) and
(Is the word “stressors” an euphemism for “terrorizers” or “‘terrorists?”). See Foreign Com. Cl.,
USS. const. art. I, § 8, cl. 3. But for this peril/conspiracy/assault/battery, I would have easily

had a cumulative grade point average of 4.0 to 3.5 out of a 4.0, while maintaining my

rigorous exercise schedule. 18 U.S.C. §§ 111 et seq., 175 et seg., 1961 et seg.>', 1951 et seq.**
& 2510 ef seq. and 42 U.S.C. §§ 1981-1983. Nonetheless, I was elected by my law school peers
as a Representative to the Indiana State Bar Association from the Notre Dame Law School
Student Bar Association.

In addition, one of the purposes of the enterprise might be to target me politically,

especially because my honor’s thesis, titled “Weight Loss as a Religion,” was supported by Faith

Spotted Eagle, a 2016 United States Presidential Candidate from the Democratic National
Committee and receiver of one (1) vote from the constitutionally-established Electoral College
(my honors thesis and Faith’s activism to end biological-warfare and heal post-traumatic stress
disorder can be categorized under Commander-in-Chief Barack Obama’s policy or law on

identity politics). In fact, I had lost 50 pounds during the freshman year of my high school, from

200 pounds to 150 pounds. During the first two years of my college, I gained weight, about 30 to
40 pounds, and I lost this weight, before my junior year, which was primarily through P90X.
Therefore, because of my recent severe weight gain (almost 187 pounds of fat mass) caused
by this stress weapon, which started a few months prior to my voluntary separation of

leave in good standing, but exceptionally after May 2018, I feel a loss of legitimacy,

 

31. Asahi, 480 U.S. at 102 (supply-chain terrorism and stream of commerce terrorism; transcripts; (fair) playing in
Commerce). RICO takes form of extortion (i.e. threats with the use of biological weapon to quite school and/or
political and/or law), wire fraud (beaming of communications and soundwaves) (§ 1343), intimidating someone
in Commerce (schools/transcripts) (§ 1951), use of biological weapon (stress weapon/bio-tech brain wiring) (§
175), and racketeering (§ 1952),

32. Id., note 30.
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 38 of 59

personal achievement, embarrassment, mental health, athleticism (1 work out 3.5 hours a
day, even in law school, including during the first semester of law school, which is the
hardest semester), sexual health, hormone levels, my diet (I had to eat fast food and

consume alcohol, even though I do not drink due to calorie restrictions; I also purchased
marijuana in Seattle, Washington and my stress execrated and the stress weapon was used
on the upper floor, through the window), ego, beauty, benefits to forward-human evolution,

and personal Happiness, including brand-name fashion (which does not make my size,

especially Lululemon fashion workout gear).*? 18 U.S.C. §§ 1091(a)(4)-(5) (one elected

official is “substantial part” of a national, ethnic, racial, or religious group). Yes — that is, the
stress weapon caused the weight gain, through constant stress and ringing sound, which are
regularly countered by the East Wing and the Department of Health and Human Services
(Religious Consciousness). Plus, I filled out porn applications, and one site told me to lose
weight, while other sites did not reply; therefore, the stress weapon interfered in my

business transactions, costing me millions of dollars. This bio-tech weapon has scanned my

face and my entire body on at least two different occasions, in 2021, while in my sleep

 

33. Fashion is both religion and political, for me — overall Free Expression. U.S. const., amend. I and 18 U.S.C. §§
241-242 & 247(a)(2). I already have the American Express Platinum Credit Card, and this invalidation has
hindered and deferred my chances of getting the American Express Centurion Card and other luxury and elite
cards, such as the diamond-embedded Dubai Royale Mastercard. Needless to say, this invalidation has unduly
hurt my credit score. This are lifestyle choices I have maintained through the stress weapon and is internal for
my mental health and My Life, My Liberties, and My Happiness as permitted under the United States
Constitution. U.S. const., art. VI, § 1. Luxury and elite vehicles, such as Land Rover and Lamborghini (either
one which I planned on having before I was 28), Tesla, and private air vehicles, such as an airplane and
helicopter, have also been deferred because of this breach of contract. Jd. My housing is also not ideal and these
facts have caused added stress outside the weapon. Jd. Acquire all facets of elitism (political and social and
global and inter-galactic and universal) is my religion, politics, and way of life, especially since organized
economies (and organized religion, Hinduism) allow me such, based on identity and merit; I already have the
dispositive factors of elitism (the style, “The Excellent”) (“The Honorable” and “The Master” is also political
elites). U.S. const., amend. I and 18 U.S.C. §§ 241-242 & 247(a)(2). This situation, should the contract be
enforced, has allowed me to have this life, because of money contributing to social elitism, which I can convert
into my War Chest (political accounts), but also has unnecessary delayed enjoying my life. People like me, T.H.
T.H. T.E. Bush, T.H. T.H. T.H. T.E. Obama, T.H. T.E. Trump, and T.H. T.H. T.H. T.E. Biden have Faithfully
improved Our Polity. I got told that I have the “perfect identity” by so many people, teachers, and professors.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 39 of 59

(2:30am and 12:30am, respectively). In fact, I was at my fittest, through cardiovascular
activities and weight lifting, from April 2015 to February 2016. As this situation was on-going
prior to writing and getting approved my honors thesis, I do not think that my scholarship made
me a target of this stress weapon, but maybe a group read my scholarship incorrectly. U.S. const.
amend. I. Maybe the stress weapon is the next edition of discrimination at universities, including
against Asian-Americans. Anemona Hartocollis and Giulia McDonnell Nieto del Rio, “Justice
Dept. Says Yale Discriminates. Here’s What Students Think.,” New York Times:
https://www.nytimes.com/2020/08/14/us/yale-asian-american-discrimination.html.** Cf Students
for Fair Admissions, Inc. v. Harvard, No. 20-1199 (U.S. 202_); see also Id. (likeability factors
Unconstitutionally graded). Cf The Princeton Initiative.*>

After I graduated in 2014, my younger brother, Neal K. Patel (2014 co-valedictorian of
BCSC, where I am the corporate sovereign), enrolled at Emory University, where he graduated
with a Bachelor of Science, 3.8+/4.0 GPA, in Biology and Economics and, since 2019, is
enrolled at the Georgetown Law Center to pursue a J.D. degree.

Overall, since November 2017, [ have taken unplanned and unwanted time off of law

school which unduly and unwantedly effects my career timeline and unjustly limits my career

choices, which all also causes me extreme emotional distress. Interestingly, the average cost of

 

keeping a state prisoner is $31,000, from the year 2010 to 2015, across the Sister States. Chris

Mai and Ram Subramanian, The Price of Prisons, Examining State Spending Trends, 2010-2015,

 

34. Asha Rangappa, J.D. is a Senior Lecturer at the Yale University’s Jackson Institute for Global Affairs and a
former Associate Dean at Yale Law School. Prior to her current position, Asha served as a Special Agent in the
New York Division of the FBI, from 2002 to 2005, specializing in counterintelligence investigations.

35. The Princeton Initiative is led by billionaire with inflated grades, Executive Chair of Amazon, Inc. (the quasi-
governmental organization), Mister Jeffrey P. Bezos, who is a racist, Euro-centric, White supremacist, as seen
on inter-galactic television. Bezos’s rogue FBI agents are probably the superior of Rangappa’s, his unliked
slave who was and is conditioned with this stress weapon’s sister technology. Both could use a plug.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 40 of 59

Vera Institute of Justice: https://www.vera.org/publications/price-of-prisons-2015-state-
spending-trends. In federal prison, the average cost per inmate, in FY 2017, was $36,299.25.

“Annual Determination of Average Cost of Incarceration,” Bureau of Prisons, Department of
Justice, 83 FR 18863 (April 30, 2018). Although state and federal prison and civil incapacitation
and civil confinement are different, I had the undue burdens of paying for the cost of this
civil incapacitation, which unduly changes my commercial participation for this time period and
afterwards, and, unlike in federal or state prison cases, taxpayers only paid mild costs. U.S.
const., amends. XIII & XIV. Mind you, I neither abused controlled substances nor have
committed any crime which could have caused this situation.

On May 22, 2020, I filed a Motion of Intervention with the Clerk of the Southern District
Court in Doe et al. v. The Trump Corp. et al., No. 1:18-cv-09936-LGS (S.D.N.Y. 202_). id., Dkt.
268. Doe et al. v. The Trump Corp et al., No. 1:18-cv-09936-LSG (S.D.N.Y. May 26, 2020),
Dkt. 272 (not denying subject-matter jurisdiction), appeal denied No. 20-1706 (2d Cir. October
9, 2020) (not overturning the $.D.N.Y. decision), certiorari denied, Patel v. Trump Corp., No.
20-1513 (U.S. 202_), pending re-hearing. Compare Compl., Doe et al. v. The Trump Corp et al.,
No. 1:18-cv-09936-LSG (S.D.N.Y. May 26, 2020), Dkt. 268 with here (entirely different and

more encompassing complaint).

Nonetheless, Presidential communications (Bush, Obama, and Trump) include the

fact the case will be settled at $330M, i.e. monetary damages before weight gain, upon the

 

delivery of a lawsuit, which can happen after law school, as the bio-tech weapon gets

reengaged illegally. President Trump clued that a settlement of over $1B was agreed.

President Biden has agreed. Contract CL, U.S. const., art. I, § 10, cl. 1.5.
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 41 of 59

Most sadly, this has affected My Thinking and intellectual Freedoms; religiously
speaking my rajyoga. 18 U.S.C. § 247. Interfering in thinking and exercising for is Russia and
Eastern Europe’s war on either South Asian-Americans or Hindu-Americans.

As of August 25, 2021, in distribution of Peace and Order, this enterprise and situation is
mildiy ongoing and began fifteen years ago (i.e. 2005 or before), which is approximately the
amount of time Doe et al. say they have been defrauded by President Trump’s enterprise with the
American Communication Network (A.C.N.).

The United States and every named person, except for National Basketball Association
(N.B.A.) star Gordan ““G.” Hayward and billionaire William Hockey, have been notified of
intention to sue, while the stress weapon was engaged. This complaint and a Motion for JFP to

this District Court for District of Massachusetts follows.
~~ - —

Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 42 of 59

LEGAL THEORIES AND REMAINDER OF COMPLAINT

(1) The overarching legal theories are (1) Capitalism-Rivalry-Monopoly Theory, (2)
Inalienable Rights Theory (especially, Life, Liberty, and the pursuit of Happiness),
(3) Stream of Commerce Legal Theory*® as described in Asahi, 480 U.S. at 102 and
World-Wide Volkwagen Corp. v. Woodson, 444 U.S. 286 (1980), (4) Legal Theory of
Battery, (5) Theory of Full Faith and Credit, (6) Theory of Fair Play (Due Process),
(7) Theory of Success (Privileges and Immunities and Revenues-Income-War Chest),
(8) Political Economies and Succession, and (9) Naturalist Theory, (10) Positivist
Theory, (11) Federalism Theory (with corporate sovereignty), (12) Anti-Federalist
Theory, (13) Conspiracy Theories, (14) Accessory to Crimes Theories, and (15)
possibly Defamation Theory.

a. See infra (14) [Plaintiff is immune to bio-tech weapon, in addition to his right
not be battered/assaulted, see U.S. const., amend. XIV, especially without Due
Process], and

b. See infra (18) [United States or TH TE Biden is not immune, especially
because not official duties, such as using the weapon to make Plaintiff obese,
possibly through subliminal messaging, Nixon v. Fitzgerald, 457 U.S. 731
(1982)].

c. Campaign acts by Barack Obama and Donald J. Trump are not immune.

[Specifics removed from complaint for national security reasons]. Clinton v.
Jones, 520 U.S. 681 (1997).

 

36. Stream of Commerce/Supply-Chain Theory can be understood: (A) middle school to high school, high school to
college, college to law school, law school to law firm, law firm to appointment, election, and/or $100M+, and
(B) Grades and/or SAT and/or ACT to college, college to grades and LSAT, and grades and LSAT to law
school, law school to law school grades, law school grades to appointment, election, and/or income $100M+.
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 43 of 59

d. Face-to-face interactions with FBI uniform-officers and badge-officers and
CIA officers indicate that they are in control of the bio-tech and stress
weapon. Officers from each agency induced stress, showing agency over the
bio-tech stress weapon. The bio-tech weapon, during ear, nose, and throat and
psychological exams, is turned off. The bio-tech also works like a ear-piece,
where Plaintiff can receive a communication, but usually has been just
phrases.

e. RICO is evaluated under a distinct precedent, HJ. Inc., 492 U.S. at 248-250
(citations omitted).

(2) The initial attack was started by a terrorist, who Plaintiff, assumes is the same person
who he saw in 2006 (in person; same day or week as class registration for freshman
year of high school), 2010 (TV), 2014 (TV), and 2018/9 (Lifetime Fitness in
Castleton Neighborhood of Indianapolis, IN next to the FBI-Indianapolis HQ).
Plaintiff was frighten at the sight of her, at all times. This person also attempts to
attack him 2000, while plaintiff is in the third grade, but only causes weight gain.
This person attacks, with the bio-tech weapon, to deter Plaintiff’s academic
performance which took a severe deep Freshman year of high school. During this
year, through classmates, assuming because Plaintiff has successful contact with the
President Bush or the CIA, he receives the counter. “Wave of a wand” is all it took.
The attack happens again in 2009, when Plaintiff is applying for colleges, and
immediately contacts President Obama again via whitehouse.gov. The weapon Is
disengaged again. Up to this point, Plaintiff argues the legal theory is Marxist and

positivist — who is the stronger academic and what college, if any, he should go to and
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 44 of 59

who, outside of undergraduate admissions committees, should decide where Plaintiff
goes. The terrorist prefers someone else to be the South Asian-descendent who
succeeds in law.

(3) In addition to the aforementioned, it is possible the terrorist is a community organizer
and Plaintiff's father, Kartik Patel, called the terrorist, so he can be forcefully induced
into succeeding Kartik’s motel business. It is possible that local FBI or law
enforcement has top-secret programs, which this judicial court would not be advised
yet, to assist parents. Kartik, a naturalized immigrant from India (SSSDR), and the
FBI gathers support out of jealous and academic competition and appeal to false
promises. That is, until the President of the United States and constitution-abiding
officers intervene.

(4) In addition to the aforementioned, in 2014, Ajay Nair, PhD intervenes, either
voluntary or upon orders, to turn on the stress. Only to be immediately countered.
This is the case at Emory University (school of one of President Obama’s half-
brothers, Mark Obama), except it was turned by a political science professor,
inadvertently or purposefully.

(5) Then, the terrorist appears forcefully via smart television, which is Wifi enabled, and
sends out a hologram or the “bullet” (the white rings) to the weapon.

(6) Plaintiff contacts President Obama again via whitehouse.gov, but only this time with
no luck. The stress slowly exacerbates. The legal theory not to intervene is positivists
— whether the White House should intervene. Plaintiff argues that President Obama
did intervene, yet his orders were not carried through out of Naturalist theory by his

delegates, who were jealous of Plaintiff for his Constitutional privileges and styles as
Case 1:21-cv-11429-LTS Document 1 Filed 08/26/21 Page 45 of 59

“The Excellent,” whereas the President of the United States is The Honorable The
Excellent.

(7) Plaintiff, now, assumes that his disqualification to be Oxford College of Emory
University Divisional President was led by this bio-tech controlling individual or
group. The applicable theories are Positivist, Naturalist, Marxist, Realist, or
Libertarian.

(8) The Taking is happening throughout these moments, to show, out of Naturalist
motive, who is keeping people safe from terrorism. President Obama took word
patterns, which are my property. [Specifics removed from complaint for national
security reasons].

(9) At the University of Notre Dame du Law, much like the aforementioned political
science professors, out of Naturalist motive, Plaintiff is put under stress, but believes
that the professor tried to verbally hack the bio-tech. The bio-tech weapon is auto.
President Trump takes office. Such is the case, and the same professor, either tries to
hack the bio-tech weapon or induce additional stress, until Plaintiff withdraws from
the Notre Dame Law School in November 2017. Prior to withdrawing, Plaintiff
complaints to whitehouse.gov and FBI.gov and possibly few other agencies,
including DOJ.gov.

(10) President Trump takes words and body language and demeaner while on his
campaign and after taking office and after leaving office. [Specifics removed from

complaint for national security reasons]. Most interestingly, with President Trump

and Biden, he communicates with the word pattern, in real time, once J tum on the
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 46 of 59

TV, whereas other Presidents would use internet clips or would notice on a re-play.

The applicable theories are Positivist, Naturalist, Marxist, Realist, or Libertarian.

(11) While at his apartment in 2018, after contacting President Trump and Members of
Congress, Plaintiff sees a bunch of white rings fly into his person. Soon a drilling
sound begins and a low-pitch ringing sound begins, which rapidly causes weight gain
and irritation. The ringing sound still exists, but the volume is much lower. Plaintiff
has passed every psychological and ear, nose, and throat medical exam. The
applicable theories are Positivist, Naturalist, Marxist, or Realist.

(12) Should President Trump be against Plaintiff, President Trump and his family is a
fellow business competitor with my family, as they are both in real estate and hotel
and motels. The legal theory to continue the conspiracy is capitalism, Marxist and
Naturalist. President Trump’s daughter, Tiffany Trump, was schoolmates with
Plaintiff's younger brother, Neal Patel; both of them were at Georgetown Law Center.
The applicable theories are Positivist, Naturalist, Marxist, Realist, or Libertarian.

(13) President Biden has Taken bodily expression, which are visible during press
conferences. The applicable theories are Positivist, Naturalist, Marxist, Realist, or
Libertarian.

(14) Inhis individual capacity, Plaintiff is immune from the bio-tech weapon without
Due Process, U.S. const., amend V and amend XIV. In all of his capacities starting
from 2009, when he becomes The Excellent Student Body President of Brownsburg
Community School Corporation of the Town of Brownsburg, Inc., Indiana, and again
from 2014 and onward, when he becomes The Excellent Student Body President of

Emory University, Inc. plaintiff, through privileges and immunities, can
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 47 of 59

Constitutionally defeat the bio-tech, which Plaintiff has directed the whole time. See
also Privileges and/or Immunities Cls., U.S. const. art. 1V, § 2 & amend. XIV, § 1;
Full Faith and Credit Cl., U.S. const., art. IV, § 1; U.S. const., art. VI, § 1 and .
Grievance 21, Decl. of Independence (1776)*’; 18 U.S.C. §§ 241-242; and 42 U.S.C.
§§ 1981-1984. Counter weapons have also been unduly preempted. U.S. const.,
amend. IT. The applicable theories are anti-Federalist, Federalism, Originalist,
positivist, naturalist, and realist.

(15) All presidents are somewhat Plaintiff's political rivals. Hollywood movies and
soap operas with Plaintiff's verbatim word patterns are produced, while President

Trump is in office; plaintiff receives notice in his person. [Specifics removed from

complaint for national security reasons]. This situation effects the foreseeability of
my career and income, in law’s and politics’ organized economies. Slaughter-House
Cases, 83 U.S. (16 Wall.) 36, 71, and 77-78 (1873). The weapon can effect human
evolution and has risk for regressive evolution and loss of forward-evolution, as
it is closely connected to the brain and as all adversity effects evolution and
creating benefits and gains to the colored- and ethnic-nations, which are all
terroristic forces; this perspective, that this is how I perceive this affront and
under sex hierarchies, I communicated to President Trump’s and President
Obama’s administration via whitehouse.gov and through beaming, respectively.
The applicable theories are Democratic, Republican, Originalist, Positivist, Naturalist,

Marxist, Realist, or Libertarian.

 

37. See supra, note 3.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 48 of 59

(16) The lawsuit is also filed under the judiciary’s inherent authority to serve as an
umpire to terminate civil-battles or actions. The lawsuit is brought under this
method because whitehouse.gov and doj.gov did not work; I was also repressed
from going to judicial court by the stress weapon, which is one of its functions,
and an interference/deprivation of a privilege. See also Corfield, 6 F. Cas. (U.S.) at
546. Cf. willful blindness. The applicable theory is realist and Naturalists and
Federalism.

(17) The Presidents are making sure that the Constitution is working the way it is
supposed to be working. See e.g., State of the Union powers. Nonetheless, the
settlement agreed with the Presidents of the United States is over $330M for the
battery with the bio-tech stress weapon which also causes weight-gain, plus $1M per
pound gained (187lbs gained from 150Ibs) and now $1M per pound to lose plus the
$100M-+ lose in career plus$___ M/B for college and law school application
discrimination and unduly lowering the merit. The applicable theory is realist and
Naturalists and Federalism.

(18) Immunity is not applicable to Takings and each President’s individual capacities.
Immunity is not applicable to T.H. President of the United States** to T.E. Student
Body President T.E. Student Body President Raj Patel, as T.E. is precedent.
Presidents of the United States Biden, Trump, Bush and Obama each waived
immunity, just in case, applicable to happenings, through a detailed conversation with

friend and then-Class President, and with communication through television with

 

38. President is styled “T.E.” in foreign affairs. As the Federalist and anti-Federalist put it, the President is no King.
Arthrex, Inc., No. 19-1434 at p. 23, 594U.S.___- (2021) (Roberts, C.J., The Constitutional hierarchy requires
“the exercise of executive power [to remain] accountable to the people.”) (The Excellent’s are closer to the
people in the Empire of the United States).
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 49 of 59

President Trump and President Biden. Contract Cl., U.S. const. Immunity is
applicable in civil matters (acts but not inactions), not these criminal and civil-crime
matters, and legislatively waived. See also 18 U.S.C. §§ 241-242 and 42 U.S.C. §§
1981-1984 and 18 U.S.C. §§ 1346, 1951 & 1961. U.S. const., art. VI, § 1 and
Grievance 21, Decl. of Independence (1776). See supra (Nonetheless. ..1.5). Counter
weapons have also been unduly preempted. U.S. const., amend. II. The applicable
theory is Federalism, anti-Federalist, and Naturalist.

(19) On August 14, 2021, at approximately 2:13PM EST, while looking at Joe Biden’s

photo on my Instagram Feed, I heard, on the left side of my brain, through the CDMA

enabled, skull-built-in seamless technology, “The deal is, if you can get us into court,
you get the money.” The Instagram was from FoxNews’s account. Yet, at other times,
White House verified accounts are also used to play messages.

(20) Back in 2006 or before, when the first stress-weapon attack happens, during

class registration week, I knew I was going to go to the judiciary. With the

United States and for the United States and its People, I thought I would sit

through the damages, not only for the monetary award, but also to help learn

how this terrorism works. (At the time of explicit contract, the damages were
already over $100M, like all other damages to be trebly multiplied, as merit for
undergraduate application was most likely lowered, and in 2010 and 2012
(transfer applications), the United States and I found out it was.). Therefore,
with multi-variate contracts with the United States, the aforementioned

contract(s) was/were formed. With breach of contract happening in 2016 or 2018

or 2021, as contracted, and as breach of contract happened after weight passed
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 50 of 59

either 250lbs or 300Ibs, I move to judicially terminate the stress weapon, a
process started in 2018, and collect damages. After being styled as “The
Excellent” in 2009 and then again for another office in 2013 as “The Excellent,”

my contract is Faithfully precedent to other matters.

(21) Some of the accessories were not fluent in the English language but could repeat
my verbatim word patterns. In fact, throughout parts of America, many areas I visited
are not-English-speaking, and, even though I have taken mandatory Spanish, I had a
hard time communicating. Grievance 20, Decl. of Independence (1776) (not using the
System of English Laws is a form of tyranny, i.e., not speaking the English
Language) and U.S. const., art. VI, § 1.

(22) In 1998, 2006, and 2012, I traveled to India. In 1998, when I was less than six
years old, I visited Great Britain and India; my younger brother, mom and dad and I
flew British Airway; I called into the Capitan letting them know that there were
terrorists on the flight and left a voicemail; the Capitan made an announcement on the
flight that he had a missed call. In 2006, a few weeks after the surveillance started, we
visited India, with a change of flights in Paris, France; my younger brother, mom and
dad and I flew Air France; this visit Kartik also had a Hindu horoscope diary made,
with Eastern and Western zodiacs; my diary as given Kartik schizophrenia, but
Charmi wants one made for herself; I thrown away my diary in 2018. In December
2012, when I was a sophomore in college, I visited India; my dad’s late dad, younger
brother, mom and dad and I flew Air India. By the time of 2012, and I did not want to
leave the United States, as I say on the record, let alone travel in India, on a stingy

budget. Kartik threatened my tuition fees at Emory University, and I was forced to
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 51 of 59

leave the United States. See Privilege or Immunities Clause, U.S. const., amend. XIV,
§ 1 (right to Freely travel).

(23) National Basketball Association (N.B.A.) star Gordan “G.” Hayward, who
currently has a net worth of $60M-$176M and is contracted for $120M four-years
and who was my schoolmate at Brownsburg High School, also was a stressor, using
the bio-tech stress weapon, with verbatim word patterns, during the same year my
explicit contract with the White House was made. G. said, [REDACTED FOR
NATIONAL SECURITY PURPOSES]. Gordan Hayward, according to the Indy Star,
also owns a house in Fishers, Indiana. In 2018/9, a former classmate at Emory
University, William Hockey, was announced to have become a billionaire ($2.65B,
now $13.4B); I informed President Trump that I wanted more money than him, in
2018/9. That is why I believe he kept me in injury. President Trump said
[REDACTED FOR NATIONAL SECURITY PURPOSES]. The theory is Due
Process-Equity and Equal Protections Clause-Equity.

(24) Wood v. Moss, No. 13-115, p. 5 & 16, 572 U.S. 744 (2014) orders that
“substantive content” of the message, including political, is evaluated when there is a
security risk of an elected or appointed official and that immunity applies for
enforcement of limiting speech; therefore, Wood supports universal enforcement of
18 U.S.C. § 241 et seg. See The Definitive Treaty of Paris (1783), the Congressional
Proclamation Respecting the Treaty of Paris of 1783 (January 14, 1783), and U.S.
const., art. VI, §1. See also U.S. const., amend. I (fighting words not protected)
(protest in workplace not protected) (my workplace is wherever I am, unlawful

assembly). Therefore, Dhaval, Charmi, and Vidhi have violated the limits of Free
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 52 of 59

Speech. Jd. Kartik, Manisha, Neal, and Dhaval, Charmi, Vidhi, and the other named
defendants too violated by Freedoms. The theory is an imitation of Benazir Bhutto,
the Former 11" and 13 Pakistani Prime Minister and Chairperson of the Pakistan
Peoples Party. The theory is Due Process.

(25) Chisholm v. Georgia, 2 U.S. (2 Dall.) 419 (1793) (arguing popular sovereignty) is
superseded by Section 1 of Article VI of the United States Constitution which states
that the Treaty of Paris (1783) transfers sovereignty to the United States and the Sister
States. See —-U.S.__ (justices arguing this). Therefore, under Amendment IX
of the United States did not include a transfer of sovereignty to the People. But see
magistrates who have a Privilege to kill without absolute sovereign immunity. The
theory is Common Law.

(26) While being under the stress weapon, as I am currently, and while I was Student
Body President at the B.C.S.C., B.C.S.C. issued high school transcripts with credit
hours foreign to the corporation; the foreign credit hours came from another
corporation, the Indiana University Purdue University-Indianapolis (“I.U.P.U.L.”),
another public school, a university. The credit hours are foreign not only because they
came from I.U.P.U.I. but also because the courses were administered outside of
B.C.S.C. territorial limits and the courses were not taught by B.C.S.C. faculty (“the
brian power of the corporation”). B.C.S.C.’s decision violates the limits of corporate

sovereignty*’, which a state may grant via its charter because the formation of a

 

39. Barkan, J. (2013). Corporate Sovereignty: Law and Government under Capitalism. University of Minnesota
Press. Retrieved August 24, 2021, from http://www.jstor.ore/stable/10.5749/j.ctt4cezahs.

Butler, C., Crawley, K. Forms of Authority Beyond the Neoliberal State: Sovereignty, Politics and Aesthetics. Law
Critique 29, 265-270 (2018). https://doi.org/10.1007/s10978-018-9230-2.

Cohen, Jean L.. “Sovereignty, the Corporate Religious, and Jurisdictional/Political Pluralism: " Theoretical Inquiries
in Law 18, no. 2 (2017): 547-575. https://doi.org/10.15 15/til-2017-0024.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 53 of 59

charter, or corporation, enters the corporation into the dual- or multi- notions of
sovereignty and Federalism which make up the legal fiction of corporate law.
Grievance 21, Decl. of Independence (1776) and U.S. const., art. VI, § 1.
Specifically, William “Billy” Gross, a mentally disabled who is prescribed Ritalin or
its generic, according to a witness and friend, received these foreign credit hours and
was named valedictorian of the Brownsburg High School Class of 2014, which is also
the same class I was a part of, graded, and ranked. 1 U.S. C. § 1; Clark v. Martinez,
543 U. S. 371, 378 (2005) (“To give th[e] same words a different meaning for each
category would be” a form of tyranny); Grievance 20, Decl. of Independence (1776)
(System of English Laws includes the English Language), Treaty of Paris (1783), and
U.S. const., art. VI, § 1. Billy attended Northwestern University, after high school.
Because Billy received these foreign credit hours, my high school class ranking was
lowered and my right to have Due Process-Fair Play inside B.C.S.C., a public-school
corporation, was deprived. Further, B.C.S.C. issued privileges and/or immunities of
the valedictorianship contrary to the policies of the United States Constitution, what I
approved of as Student Body President of B.C.S.C., what I approved of as President
of the Brownsburg High School Student Government, and what I approve of as the
present, incumbent corporate sovereign of the B.C.S.C. Despite other individuals and
me brining up these issues, Brownsburg High School refused to cooperate, which I

think puts the B.C.S.C. in Rebellion and possibly in domestic Violence, as it violates

 

Kaufman, Jason. “Corporate Law and the Sovereignty of States.” American Sociological Review 73, no. 3 (2008):
402-25. Accessed August 24, 2021.http://Awww.jstor.org/stable/25472535.

Pollman, Elizabeth, “Corporate Personhood and Limited Sovereignty” (July 29, 2021). U. of Penn., Institute for Law
& Economic Research Paper No. 21-22, Vanderbilt Law Review, Forthcoming, Available at SSRN:
hitps://ssrn.com/abstract=389783 L.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 54 of 59

the Full Faith and Credit Clause and the Privileges and/or Immunities Clauses of the
United States Constitution. 18 U.S.C. §§ 245(b)(2), 241 et seg., & 2331 and U.S.
const., art. IV, § 4 & amend. XIV, § 5. B.C.S.C. is a political subdivision of the
United States and separably of the State of Indiana, and both the United States and the
State of Indiana owed me Protection-Equity and Due Process, including when I told
President Obama. I got into Oxford College of Emory University in the top quartile of
the class, according to public records. Apolitically, I would like to say that the “White
[Nation] privilege” is neither stronger than the privileges of the United States
Constitution nor protected by Acts of Congress or the United States Presidency. 18
US.C. §§ 241-242 and U.S. const., amend. XIV, § 5 & 1 (privileges may not be
rescinded). The theory is naturalism, Common Law, Privileges and Immunities,
Sovereignty and Federalism, and Section 5 of Amendment XIV. U.S. const., amend.
XIV, § 5.

(27) The only exam which the stress weapon was turned off was for College Board’s
Advance Placement United States Government exam. I persuaded the stressors by
saying, “don’t you want to know how smart I am? I can become President of the
United States while sitting in jail,” which is also a Privilege that Congress may not
rescind. U.S. const., amend. XIV, § 5; Slaughter-House Cases, 83 U.S. (16 Wall.) at
71, & 77-78 (1873); cf valedictorianship is a Privilege which answers to the United
States and may be rescinded for fraud or other Due Process violations; cf: political
actors whose elections or Privileges may not be rescinded, possibly subject to the

Political Question Doctrine. I heard the stress weapon turn off in my right ear. I
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 55 of 59

received a 5 out of 5 on the A.P. U.S. Government exam. The theory is naturalist,
Common Law, and Federalism.

(28) lama first-generation American who is a descendent of properly-vetted
immigrants who are very not likely to have mental disabilities, genetically or socially
caused. When I took the S.A.T. at home, without telling anyone and when the stress
machine was on, I received a 2400 out of 2400. When I took the A.C.T. at home,
without telling anyone and when the stress machine was on, J received a 36 out of 36.
When IJ took the L.S.A.T. at home, without telling anyone and when the stress
machine was on, I received a 180 out of 180. When I took the G.M.A.T. at home,
without telling anyone and when the stress machine was on, I received an 800 out of
800. I perfect scores on all tests. The theory is eugenics, naturalism, capitalism,
Common Law, and Federalism.

(29) Harvard University should have known better. Its gang of immigrants, especially
East Indian, and defunct monarchs, is infecting its undergraduate and law school and
business school decisions. They violated the Privileges & Immunities Clause and Full
Faith and Credit Clause. It established violent religion. The stressors, the United
States, should have communicated. The theory is eugenics, naturalism, capitalism,

Common Law, and Federalism.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 56 of 59

DEMAND FOR RELIEF
WHEREFORE, if this District Court for the District of Massachusetts finds the preceding to be
valid, then it grant, at least, the following remedies:

1. Give respective orders to fulfill the statutory and constitutional obligations required to
me, including but not limited to writ of mandamus and a writ quo warranto. 28 U.S.C. §
2201-2202. 28 U.S.C. §§ 1491(a)(1)-(2). 28 U.S.C. §§ 1651. 18 U.S.C. §§ 1964-1968.

2. Enforcement and application of the privileges and immunities clauses and Full Faith and
Credit Clauses. 28 U.S.C. § 2201-2202. 28 U.S.C. §§ 1491(a)(1)-(2). 18 U.S.C. §§ 241 et
seq. Arthrex, Inc.,594U.S.___ (2021). See Attached proposed order.

3. Rectify academic information. 28 U.S.C. § 2201-2202. 28 U.S.C. §§ 1491(a)(1)-(2). 18
USS.C. §§ 1967.

4. Order Plaintiff into the law school of his choice, including Yale Law School for one
semester, along with the order to require the law school to graduate Plaintiff with their
J.D. degree. 28 U.S.C. § 2201-2202. 28 U.S.C. §§ 1491(a)(1)-(2). See general
reconstruction powers. Brown v. Board of Education of Topeka II, 349 U.S. 294 (1955)
(courts may enforce school enrollment “with all deliberate speed.”).

5. Award earned damages totaling multimillion or billions — $330M - $3.76B“” — solely
based on the horizontal trickle effect, including stream of Commerce; steps of organized
playing in Commerce. 28 U.S.C. § 2201-2202. 28 U.S.C. §§ 1491(a) (1)-(2). See supra

Legal Theory (17). Due Process. Commerce Clauses. 18 U.S.C. §§ 1964-1968 & 2333.

 

40. The settlement agreed with the Presidents of the United States is over $330M for the battery with the bio-tech
stress weapon which also causes weight gain, plus $1M per pound gained (187lbs gained from 150!bs) and now
$1M per pound to lose plus the $100M+ lose in career plus$___M/B for college and law school application
discrimination and unduly lowering the merit.
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 57 of 59

6. General order to seize all unlawful force over me or writ of prohibition. 28 U.S.C. §
2201-2202. 28 U.S.C. § 1491(a)(1)-(2). 28 U.S.C. §§ 1651.

7. Transfer to the Court of Federal Claims where there is subject-matter jurisdiction. Doe v.
Trump Corp., No.1:18-cv-09936-LGS (S.D.N.Y. 2020), Dkt. 272; Fed. R. Civ. P.
24(a)(1) (“Intervention by Right”); 28 U.S.C. § 1631; But see Doe v. Trump Corp.,
No.1:18-cv-09936-LGS (S.D.N.Y. 2020), Dkt. 290.4! 28 U.S.C. §§ 1491(a)(1)-(2). 28
U.S.C. § 2201-2202.

8. Transfer to the Northern District of Georgia or the Southern District of Indiana to hear
the domestic terrorism matters. 28 U.S.C. §§ 1631 and 2338. 28 U.S.C. § 2201-2202,

9. Order Plaintiff back into the Notre Dame Law School to complete course of study for his
J.D. candidacy, within the minimum time required, 1.2667 semesters. 28 U.S.C. §§
1491(a)(1)-(2) and Brown IT, 349 U.S. at 294 (courts may enforce school enrollment
“with all deliberate speed.”). See also 28 U.S.C. § 1631. 18 U.S.C. §§ 2332(d) & 2338.

10. Briefing on the bio-tech weapon, including effects and risks on regressive human
evolution of Plaintiff and Plaintiff's descendent, as all adversity impacts human
evolution, and medicine/weaponry for forward-evolution. The antidote would be top-top
secret or under lesser security clearances. 28 U.S.C. §§ 1491(a)(1)-(2). Due Process. 28
U.S.C. § 2201-2202.

11. Enforce value of contract. See note 37. 28 U.S.C. § 2201-2202.

12. Distribution of advance weaponry, for Safety. U.S. const., art. IV, § 2, cl. 1.28 U.S.C. §

2201-2202.

 

41. Doe et al. v. The Trump Corp et al., No. 1:18-cv-09936-LSG (S.D.N.Y. May 26, 2020), Dkt. 272 (not denying
subject-matter jurisdiction but permissive intervention), appeal denied No. 20-1706 (2d Cir. October 9, 2020)
(not overturning the S.D.N.Y. decision), certiorari denied, Patel v. Trump Corp., No. 20-1513 (U.S. 2021), re-
hearing denied. See also Patel v. United States et al., No. 21-cv-6553-LTS (8.D.N.Y. 202_).
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 58 of 59

13. Make English Language the official language of the United States. Grievance 20, Decl. of
Independence (1776) (System of English Laws includes the English Language), Treaty of
Paris (1783), and U.S. const., art. VI, § 1. 28 U.S.C. § 2201-2202.

14. Invalidate Chisholm v. Georgia, 2 U.S. (2 Dall.) 419 (1793), as being superseded by
Article VI, Section 1 of the United States Constitution. The Definitive Treaty of Paris
(1783), the Congressional Proclamation Respecting the Treaty of Paris of 1783 (January
14, 1783), and U.S. const., art. VI, §1.

15. Other remedies which the court might deem fit. 28 U.S.C. § 2201-2202. 28 U.S.C. §§

1491(a)(1)-(2). 5 U.S.C. §§ 702. 18 U.S.C. §§ 1964-1968.

I swear this Complaint, especially the facts pertaining to the stress weapon and contract,
under the applicable laws of perjury.

Dated: August 25, 2021

Respectfully submitted,

/s/ Raj K. Patel

T.E. T.E. Raj K. Patel (pro se)
1239 Spring Lake Drive
Brownsburg, IN 46112
Hendricks County
317-450-6651 (cell)
rajp2010@gmail.com

raj(@rajpatel. live

J.D. Candidate, Notre Dame L. Sch. 2022
(or permanently withdrew)
Case 1:21-cv-11429-LTS Document1 Filed 08/26/21 Page 59 of 59

President/Student Body President, Student
Gov’t Ass’n of Emory U., Inc. 2013-
2014 (corporate sovereign 2013-present)

Student Body President, Brownsburg Cmty.
Sch. Corp./President, Brownsburg High
Sch. Student Gov’t 2009-2010
(corporate sovereign 2009-present)

Rep. from the Notre Dame L. Sch. Student
B. Ass’n to the Ind. St. B. Ass’n 2017

Deputy Regional Director, Young
Democrats of Am.-High Sch. Caucus
2008-2009

Co-Founder & Vice Chair, Ind. High Sch.
Democrats 2009-2010

Vice President of Fin. (Indep.), Oxford C.
Republicans of Emory U., Inc. 2011-
2012
